                Case 19-80579                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 47                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Filed 12/18/19 Entered 12/18/19 09:03:41                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Document     Page 1 of 8


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï                                                           Ð                   Ð                       Ñ                                   Ò               Ó                   Ô       Õ                                       Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ö                                   ×                           Ø                           Ö                                   Ø                       ×                               Ù                       Ö                       Ú




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ½                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                A
                                    -           0                       À                       Á                                                                                   ,                                           Â                                                               ;                                   0                                       (
        ¾           ¿



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                A
                ,               Â                   (           ,                   Ä   Á                                                                       ,                                                   Â                                                               ;                               0                                       (
        Ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                      "                                                                   #

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            9                                                   Å                                       Æ                                       Ç                                   È                                               É                                           Ê                                           Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   $                                                               %                                   "                                                                                                                                          &                                               !                                                                                                                      #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                                                               (                                   )                                   *                                                                       )                   +                                                                   ,                                               -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <                                                                   +                                                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                               /                                                                                           0                                                       +                                                   1                                                                           0                                               1                                                                                       2                                                                       -                       ,                                                   +                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4                               5                                               6                               7                                                           6                                   8                                                       9                                   :                                                   ;                   8                                           <                                               +                                                               1                                           =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >                                                           >                                                               ?                                                                                                   @                                                                                               A                                                           B                                                                                                                   C                                                                                   D                                                                                                   E                                                                                       D                                                                   A                                                                       F                                   G                                                               H                                                                                                                                                                               B                                                                           D                                                                       E                                                                       >                                                       >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .




                                                        I                   J                                                                       K                                                       L                                                       M                                   N                               O                               P                                               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J                                                                               b                                                           c                                               d                                                           e                                                                                                       f           g                                                           c                                                   h                                           c                                                                                   i                                               d                                               i                                       c                                                           j                       h                                                                           k                                                   d                                           j                                   c                                           l                           m                                       n                                       n           o                                                                           d                                           p                                                       e                                                                       e                       q                       h                                   k                                   m                               h                               h                                                           f           g                                               c                           r                                                                                           s                               q                       f               g                                               o                           t                               m                               j                                           d                                       f                       f               t                                   j           p                           c                                       o                                                   u                                       v                   l                                                       o                           t                           m
                                                                                                R                                                   S                                                                   T                                                                   U                                                                                                       U                                                                       V                                   W                                                               X                                                                                                   Y                                                                               Z                                                                                           [                                                                                                       \                                                                               R                                                                                                               ]                                                                           ^                                                                                                                       \                                                                           _                                                                               _                                                           ^                                                                   `                                                                                   Y                                                                   ^                                                                       a




                                                                                            t                           i                                       i                                                   t                                                       h                                           c                                                                   d                                           p                                                       o                                                               i                                                       j                                               t                                                   w                                                               q                       h                                               q                                       t                                               p                                                                                                   t                                                       l                                                                           f                                       g                                           q                               h                                                                                           x                                                                   n                           d                                                       p                                               y                                                                           o                                                       t                                                   m                                                                                               r                                                                                       m                                                               h                           f                                                                       l                                           q                                           n                           c                                                                                   d                                                                                           f                                   q                               r                                                                                   c                                           n                       o                                                                                               s                                                               j                               q                               f                               f                               c                                               p                                                                               t                                               z                           {                                   c                                       k                                       f                               q                                   t                                   p                                           u                                           |                                                   g                           q                               h                                               x                                               n                           d                       p                                                                   r                                               d                               o                                                           z                           c                                               k                       t                               p                                                   l           q                       j                           r                                               c                           e                                                                       s                                                       q                               f               g                               t                               m                           f




                                                                                            l               m                                               j                   f                       g                                                           c                                                   j                                                       p                                                   t                                                   f                       q                       k                           c                                                                                                                       t                                               j                                                                                   g                                                               c                                                   d                                       j                                   q                           p                                                       }                                                                                           m                                                       p                                                               n                               c                                               h                                           h                                                                                               d                                                                                           s                                                                       j                                               q                       f                               f                   c                                                   p                                                                                                           t                                               z                                   {                                               c                                                       k                                                   f                               q                                   t                                               p                                                                                           q                                           h                                                                               l                               q                               n                       c                                               e                                                                                       z                                               c                                               l                                       t                                                   j                           c                                                                           f                                       g                                       c                                                               e                                                   c                                                       d                           e                                   n                       q                   p                                   c                                                                       h                               f               d                                       f           c                                           e                                                               t                           p                                                               f                   g                               c                                               h               c                           i                                       d                       j                                   d                           f                   c                                               ~                                                       t                                   f                       q                   k                                   c                                                                   o                           t                           m




                                                                                            j               c                                           k                               c                                   q                                   w                                                               c                               e                                                               l                               j                                       t                                               r                                                                                                       f                                           g                                               c                                                                                                                                                      d                                           p                                                                                                              j                                   m                                               i                                                               f                   k                                               o                                                                                                                                                                  t                                                                       m                                           j                                       f                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K                                                                                                                                                                                                                                                                                                                                                                                                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J                                                                                                                                                                       k                                                   j                                   c                                                       e                                       q                                   f                           t                                                   j                                                       r                                                                                   m                                                       h                               f                                                           l                                   q                                   n               c                                                               d                                                                   f                           q                   r                                                                           c                                                   n                   o                                                       i                                   j                               t                                       t                               l                                                       t                           l                                                   k                               n                           d                                   q           r                                                                   f                   t                                                   j           c                       k                       c                       q                           w                               c                                                       e                               q                           h               f                   j                           q               z                                   m                                               f               q                   t                                           p                                               d                       h
                                                                                                Y                                       X                                                                   V                                       Z                                                                                                                                                                                                         \                                                                                                                                                                       a                                                                               S                                                                                           ^                                                                                       Z                                                                                                                                                                       S                                                                       Y                                                                                                       \                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                  `                                                                                                                                                      \                                                                       V                                               [                                                                                                   Z




                                                                                            h                   c                                           f                                                   l                           t                                                               j                               f                       g                                                                               q                           p                                                                           f                           g                                                   q                                                   h                                                                                       x                                                   n                           d                                                       p                                                               u                                                                                                                          w                                               c                                                   p                                                                                               q                                   l                                                                           f                       g                                                                       q                           h                                                                           x                                                           n                               d                                                   p                                                                                       i                                                               j                           t                                                           w                                                   q                           e                                                               c                                               h                                                                                           l                       t                                                       j                                                                           i                                                           d                                           o                                                       r                                                               c                                                       p                                               f                               y                                                           p                                                       t                                                                                       i                                           d                                   o                                               r                                                               c                                           p                                                       f                                                       s                                               q                       n                       n                                                   z                                       c                                                   r                                                                   d                           e                                               c                                                       m                       p                               n               c                           h                   h                                           d                                                       i                           j                                   t                                   t                                       l                                       t                           l                                                   k                                   n                       d                                       q                       r                                                                       q           h




                                                                                            f           q                   r                                                               c                                           n                                           o                                                               l                           q                               n                           c                                           e                                                           u




                                                                                                                                                h                                                   m                                                   h                                           c                                           e                                                                   g                                       c                                               j                                   c                           q                                       p                                                       y                                                   f                                               g                                       c                                                                                       f                               c                                       j                                   r                                                                                                                                                                                                                                     c                                                       z                                                               f                           t                                                   j                                                                                                                      q                               p                                                   k                                           n                                       m                                               e                                           c                                                       h                                                                           z                                                           t                                       f                                   g                                                                                           f                           g                                                               c                                                               e                                                   c                                                   z                                                       f                           t                                               j                                                           d                                               p                                               e                                                                                   k                                   t                                                                                      e                                               c                                           z                                           f                                   t                                       j                                       q                       p                                                                                               d                                       {                       t                                   q                       p                                       f                       n               o                                                               d                           e                                       r                                                           q                       p                               q                       h           f                       c                               j               c                                   e                               k                           d                       h                               c                               u




                                                                                            |                                       g                                       c                                                                   l                                       t                                                   n                       n                   t                                                       s                                                                   q                       p                                       }                                                                                                   r                                                                                           d                               f                                       f                                       c                                               j                           h                                                                   r                                                                                   d                                           o                                                                                       z                                                               c                                                                                   t                                                   l                                                                           i                                               d                                               j                                   f                       q                                       k                                           m                                           n                                       d                                                   j                                                               q                               r                                                                           i                                                                   t                                                           j                                   f                               d                                   p                                                           k                                           c                                                                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                                                                   ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 £                           ¤                                                                                                                                                 ¢                                                                                                                                                                                                                                                                ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                 ¦                                                                                                                                                                                    §                                                                                                                                                                                 ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N                                                                                                                       N                                           M                                                               N                           ­                                                                                           M                                                                                               P                                                                                                                                                                                                                       L                                                                                                                               ­                                                               M                                                                           L                                                   »                                                                                                                                                               Q                               P                                       O                                                                                                                       ´                                           P                                           ¯                                                                                                       O                                                                                                                                               N                                                                                                                                                                               Q                                   P                                               M                                                                   L                                                                                                   M                                                           N                                   ­                                                                                                                                                                                                       ´                                                                               µ                                               ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                               °                                                               ¬                                                                                                                                                                                                                                                                                                                                                                               ²                                                                                                                                       ª                                                   ¬                                                                                                                                                               ®                                                                                                                                                                                                                                                                                                                           ª                                                                                                                                                                                                                           ®                                                                                                                                                                                                                                                                                                               °                                   ª                                                                           ¬                                                                                           Ë                                                                                                                                                                                                                                                                   ®                                                                                                                                                                                                                                                                                                          ª                                                                                           ª                                                                                                                               ª                                       ¶                                                               ²




                                                                                                                                                    J                                                                                                                                                                                                                                                                                                                                                                                                                                               L                                               »                                                                                                                                                                                                                                   ´                                                   M                                                                                       Ì                                                                                                                           ¼                                                                                                                                           N                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                       ´                                           P                                   Q                                                                                                                                                   M                                                                               N                                   ­                                                                                                                                                                                                                                                                                                                                                   ´                                               M                                       N                                                                                                                                                                                                                                                                                                                                                                                                               P                                                   ­                                               M                                                                           L                                           ´                                                                       ­                                                               L                                                                                                                                                                                                                                                                                           ­                               O                                                                                                   ¯                                           P                           ¯                                                                                                                                                                                                                                                           K                                               L                                       M                                                               ­                               O                                                                                                   ¯                                           P                                           ¯
                                                                                                \                                                                                                                                                                                                                                                                                                                                                                               a                                                                                                                                                                                                                                                                                                                                          ª                                                                                                                                                                                                                                                               Ë                                                                                                                                                       ²                                                                                                                                                       ²                                                                                                                   ¬                                                                                       ª                                                       «                                                                                                                                                                                                                                                   ®                                                           °                                                                                                                                                                                                                                                                               ª                                                                                                           ¶                                                           ª                                                                                                                                                                           ª                                               °                                                                   ¶                                                                   ª                                               «                                           ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                   °                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                   °                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    P                                                       ­                                                           M                                                                                                                           M                                                                                                                                                                                                   M                                               L                                                                       M                                                                                                               P                                                                           Q                                               P                                           O                                                                                                   ´                                                           P                                               ¯                                                                                   O                                                       ´                                           P                                                   ¯                                               N                                       M                               L                                                               ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¶                                               ª                                   «                                                       ¬                                                                                                                                                                                                                                                                                                   ª                                                                                                           ª                                                           °                       °                                                                                                                                                                                                                               ²                                                                                                                                                                                                                                                                                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L                                               N                                               ¯                                                                                                   ­                                                                       O                                               P                                                                               L                                               »                                                                                                                                                       Q                               P                                                       O                                                                                                                       ´                                                   N                                   M                                                                                                           N                                   ­                                                       M                                               P                                       ´                                       P                                                           Q                                   M                                                                   L                                                   ´                                                                                                                   N                                       P                                               ­                                                                                                           Q                                           P                                                   M                                                               L                                                                                                           M                                                           N                       ­                                                                                                                                                                                                           ´                                                                                                   µ                                       ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                       Í                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                                                                                                               ª                                                                                                                                                                                                                                           ®                                                                                                                                                                                       «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           °                                                                                                                                                                           Ë                                                                                                                                                                                                                                                                               ®                                                                                                                                                                                                                                                                                              ª                                                                                                   ª                                                                                                                                       ª                                           ¶                                           ²                                                                               ]




                                                                                                                                        J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ­                               O                                                                                                   ¯                                           P                           ¯                                                                                                                                                                                                                                                           K                                               L                                       M                                                               ­                               O                                                                                                   ¯                                           P                                           ¯
                                                                                                ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                   °                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                   °                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                                           »                                                                                                                                                                                       ´                                                           M                                                       Î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ª




                                                                                                                                                    J                                                                                                                                                                                                                                                                                                                           K                                                                       L                                               ­                                                           Q                                           M                                                                                   ­                                                                       ¯                                                                                                                       ´                                       ¯                                                                                                                                                   ´                                                   L                                                                                                                   N                                   Q                                       N                           L                                                                   ­                                                   Q                                                                   Q                                       P                                                       M                                                           L                                                                                                                   M                                                                   N                           ­                                                                                                                                                                                                                   ´                                                       M                                                       I                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­                               O                                                                                                   ¯                                           P                           ¯                                                                                                                                                                                                                                                           K                                               L                                       M                                                               ­                               O                                                                                                   ¯                                           P                                           ¯
                                                                                                `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ª                                                                                                                                                                                           ª                                                                                                                                                                               ¶                                                                                                                                                           Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ®                                                                                                                                                                                                                                                                                                                              ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                   °                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                   °                   ®




                                                        ©                   J                                                                                                                                                                                                                                                                                                       P                                       ­                                                               M                           Q                                                                                                                                   L                                                                                                                                                                                                                               ­                                                           ¯                                                                                                                                                                                                                                   ­                                                                   ±
                                                                                                                                                                                               ª                                                   «                                                           ¬                                                                                                                                                                                                                                                       Y                                                                                                                                                                           _                                                           ®                                                                                                                                                                                                                                                                                              °                           ª




                                                                                                                                                    J                                                                                                                                                                                                                                                                                                                                                                                                                                       P                                                                                                                                                                           P                               ³                                                                       M                                       L                                           ´                                                                           Q                                                                                                       ³                                                                                                                                                   N                                               M                                   Q                                                               M                                       L                                                                                   M                                                                                                   P                                                                                                                                   M                                                                                       ­                                                       ¯                                                                           N                   ­                                                           µ                                                                                                                                                                                                                                                                                                                                                   M                                               P                                           ´                                                                       I                                               ·                                                                                                                                               ´                                                                                                   Q                                               M                                   P                                           P                                                   ¸                                                   ¹                                                                                       ´                                                                                                               Q               M                               P                           P                                               ¹                           º                                               M                                                                       P                                           »                                       L                                                                               L                       ¼                                           N                       ­                               µ                                           ´                       P                           µ                                                                                                                               ´                                                                                                                                                                                                                           P                                   ­                                               M                   Q                       ±
                                                                                                \                                                                                                                                                                                                                                                                                                                                                                       Y                                                           ²                                                                                                                                       a                                                                                                                                                                                                                                                                                                                                                                                                                   ®                                                                                                                   ¬                                                                                                                                                                                                                                                                                                                                                                                                           ²                                                                                                                                               Z                                                                               ª                                                                                                                                                                                                                                                                                                                                                                           `                                                                                       ²                                               ª                                                           ¶                                                                                                                                                                                                                                                                                                                                                   Y                                                                                                           ®                                                                                                                                                                                                                                                                                                                                       Y                                                                                               ®                                                                                                                                                                                                                                                                                                           ²                                                                                                                                                       °                           °                                                                                                                                                                                                                                                                                   ®                               °                       ª                                                                                                   ¶                       ª                           «                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
        Case 19-80579                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 47                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Filed 12/18/19 Entered 12/18/19 09:03:41                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Document     Page 2 of 8



                                    Ü   f       d               j           f               Ý                               t               p           f           g                       Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              p                                                                           e                                                                                               Ý                                                                                                                       t                                                                       p                                                                   f                                           g                                                                                                       Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý                                                                                                           t                                   p                                                               f                                       g                                                           n                                   o                                                                                                       x                                                                           d                                                                   o                                                       r                                                                                               c                                                   p                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                   t                                                       f                                   d                                               n




                                                                                                                ß                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       à                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                                       â                                                                           ã                                                                           à                                                                   u                               ä                                                           å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           á                                                                   ã                                                           y                                   å                                                       æ                                                                   ç                                                                   u           æ                                                       æ




                                                                                                            è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ç                                                                   æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                                                           ß                                               y                                           ã                                                                               ß                                                   ã                                                                                           u               æ                                                           æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                               ç                                                                                       à                                                       y                           ä                                                       é                                                           ç                                                                           u                   æ                                                   æ




                                                            |                       t           f       d               n           Þ                           Ý                           t                                       p                                                               f                           g                                                               h                                                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç                                                                   æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ê                                                                                           j                                               d                                                           p                                                                   e                                                                                                               |                                                                           t                                                       f                           d                                                   n                                                                       x                                               d                                                   o                                                   r                                                                                   c                                                       p                                               f                           h                                   ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   á                                               é                                                                                       ß                                                       y                           é                                                               à                                                   ä                                                                           u                   æ                                                   æ




                                                                        J                                                                                                                                   ­                                                           O                                                   L                                                                                                                                                                               P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       P                                                   »                                                                                                                       ­                                                                               ¯                                                                           Q
                                                    ]                                                                                                                                   V                                                                                                                                                                                                   ¬                                                                                                                                                                                                       Y                                                                                   ª                                                                       ë                                                                                                               U                                                                                                                                                                                                                   ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                           g                                                           c                                                                                                                                                                                                                          c                                                               z                                                           f                                               t                                                                   j                                                                                   q                                           h                                                                                           j                                           c                                                   ì                                                                   m                                                       q                                   j                                       c                                               e                                                                                                   f                               t                                                                               f                                   m                                           j                                               p                                                                   t                                                   w                                                                   c                                       j                                                           f                                       t                                                                                           f                                               g                                                           c                                                                                                   |                                                                                   j                                       m                                                               h                                       f                               c                                                           c                                                                                       ß                                           æ                                               æ                                               í                                                                                                                           t                                               l                                                           d                                           n                           n                                                           l                                   c                                           e                                                           c                                       j                           d                                                       n                                                               d                                   p                                                       e                                                                                       h                                                   f                                       d                                                       f                                       c                                                                               q                                       p                                                   k                                                       t                                               r                                                                                               c                                                                       f                   d                                           î                                                                                   j                                   c                                           l                               m                                       p                       e                       h




                                                                                                                                                                                    j                   c                                           k                                                   c                                                   q                                       w                                                                       c                                                       e                                                                                                                   e                                                                       m                                                               j                                   q                                                       p                                                                           }                                                                                                                       f                                           g                                                               c                                                                                                                       f                                   c                                                                       j                                           r                                                                                                                                                   t                                                                   l                                                                                           f                                   g                                                           q                                   h                                                                                       x                                                               n                           d                                                   p                                                       y                                                       c                                               î                                                       k                                                       c                               i                                                               f                                       q                               p                                                                   }                                                                                                                       t                                                                               p                                                           n                               o                                                                                                           d                                                   p                                                               o                                                                                               l                                       c                                           e                                           c                                                       j                               d                                               n                                                           q                                   p                                           k                                               t                                                       r                                                                                   c                                                                               f                                           d                                           î                                                                                           j                                       c                                               l                                       m                                                               p                                                           e                                                                                                               k                                                   t                                                           p                                                                   h                                       f                                   q                   f                                       m                                               f                           q                       p                                                       }                                                                                                                                                          d                                               j                   p                       c                   e




                                                                                                                                                                                    v                   p                                                   k                                                   t                                                               r                                                                                                   c                                                                                                                                                                      j                                                           c                                                           e                                                           q                                                       f                                                                               d                                                       p                                                                   e                                                               ï                                       t                                                                       j                                                                                                                                                                                           e                                                                       e                                                       q                                   f                                       q                           t                                                               p                                                           d                                                               n                                                                                                                              g                                                           q                           n                               e                                                                               |                                                   d                                                   î                                                                                                                                              j                                               c                                                       e                                                           q                                           f                                       y                                                               d                                                                                   p                                                   e                                                                                       d                                                   p                                                   o                                                                                               d                                           e                                                       e                                                   q                   f                                   q                               t                                                       p                                           d                                       n                                                           h                                   f                           d                                                   f                                   c                                                               d                                               p                                                       e                                                   ï                                   t                                   j                                                                       l                                   c                                                   e                                                                       c                                                   j                                       d                                               n                                                                   j                                           c                                                   l                                           m                                                   p                                                       e                                                                               t                                               l                                                           á                                                               ß                                           å                                           æ                                               æ                                       t                       j




                                                                                                                                                                                    n               c                                       h                                               h                                                                               i                                                                       c                                           j                                                                           o                                                                       c                                                           d                                                               j                                                                       q                                                       p                                                                                                               f                           g                                                                           c                                                                                           d                                                           }                                                                   }                                                                                   j                                       c                                                               }                                                       d                                                                   f                           c                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                           g                                                           c                                                                                                                                                                                                                              c                                                                   z                                                           f                                           t                                                                   j                                                                                       q                                               h                                                                                       p                                                   t                                                                           f                                                           j                                                       c                                                   ì                                                           m                                                   q                                       j                               c                                                   e                                                                                       f                           t                                                                       f                           m                                                               j                                   p                                                                       t                                                               w                                                           c                                                           j                                                                                       f                                       t                                                                                                                   f                               g                                                                   c                                                                           |                                                                       j                                           m                                               h                                               f                                   c                                       c                                                                           d                                                       p                                                   o                                                               q                                   p                                           k                                               t                                                       r                                                                                   c                                                                       f                           d                                                       î                                                                                           j                                       c                                                       l                                   m                                               p                                                                           e                                                               h                                                                               j                                               c                                           k                                                           c                                           q                                       w                                                   c                                           e                                                                               e                                               m                                                       j                                           q                       p                                           }                                                       f               g                       c




                                                                                                                                                                                    f               c                                       j                                       r                                                                                                                                       t                                                           l                                                                   f                                           g                                                           q                                           h                                                                                       x                                                                                       n                                           d                                                                   p                                                                       u




                                                                                J                                                                                                                                                                       M                                                                                                       P                                                                   ´                                                                                                                                                                                                                                                                                                                                                                                                                       P                                                                                   ­                                                                           M                                           Q                                                                   ð
                                                    `                                                                                                                                   S                                                                                                       ²                                                                                                                                                                                                                                                                                                  ª                                                           «                                                                           ¬




   c   z   f   t       j   h               h           g           d                   n           n               r                   d                              c                       f                   g                                                           c                                                       q                               j                                                                                   x                                                                       n                   d                                                                   p                                                                                                       i                                                               d                                                               o                                                                                   r                                                                                                           c                                                               p                                                           f                                                                           w                                                                   q                                           d                                                                                                                                                                                                                                                                                          ñ                                                                                                   u




                                                                                J                                                                                                       K                                                       L                                                           M                                       N                                   O                                                               P                                                                                                                                                                                   P                                                       µ                                                                                                                                   ´                                                                               ¯                                                                                           N                       ­                                                                               µ                                                                                                                                                                                                           N                                   Q                                                       O                                                               ´                                                               P                                                                                                                                                                                   ­                                                                           O                                                   N                                       P                                           Q
                                                    a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                                                                                                                                                                                                                               ª                                                                                                                                                                                                                                                                                                                                                                                                                                                   a                                                                                                                                                                                                                                                                                                                                                                                   ¶                                                                               ª




                                                                                                                                                                                    v                   p                                                                                               f                                   g                                                           c                                                                                                           c                                               w                                                                           c                                                           p                                                                           f                                                                                           f                                           g                                                                               c                                                       j                                       c                                                                                                                   q                                   h                                                                                                               d                                                                                                                   e                                                                   q                           h                                                   k                                                               j                               c                                                       i                                                               d                                                       p                                                           k                                               o                                                                                               z                                               c                                               f                           s                                                                       c                                                       c                                                   p                                                                                   f                                           g                                                           c                                                                                                               d                                                               }                                                                               }                                                       j                                           c                                                   }                                                   d                                                   f                                       c                                                                                       d                                                       r                                                                       t                                                           m                                       p                                                           f                                                           f                                   g                                           d                                               f                                                                           f                   g                                                           c                                                                                                                                                                  c                                   z                                                           f                               t                                                           j                                                                                       i                                                               j                                           t                                                   i                                                                       t                                                   h                                                   c                                           h                                                                                           f                                   t                                                                               i                                                   d                                           o                                                                                               f                   t                                                                   f               g                       c




                                                                                                                                                                                    |                                           j                                   m                                                               h                                               f                                           c                                                   c                                                                                           f                                           t                                                                                                               l                                               m                                                                   p                                                                                   e                                                                                                                   f                                   g                                                               q                                           h                                                                                               x                                                                                   n                                               d                                                   p                                                                   y                                                                   d                                                       p                                                               e                                                                                                   f                                       g                                                   c                                                                                       d                                                   }                                                           }                                                   j                                   c                               }                                                       d                                                   f                               c                                                                   d                                                               r                                                                                               t                                                                           m                                                           p                                                                               f                                                                               p                                                           c                                                   c                                           e                                                                       c                                           e                                                                                           z                                                   o                                                                                       f                               g                                               c                                                               |                                                                       j                               m                                                   h                                           f                               c                                           c                                                                               f                           t                                                                                               i                                       d                                                       o                                                                                               d                                                   n                                       n                                                                           k                                               n                                   d                                                               q                       r                                                                                               h                                                                       q                                       p                                                                                   d                                       k                                               k                                               t                                                   j                                   e                                                   d                           p                       k                   c




                                                                                                                                                                                    s                                                       q                               f                                   g                                                                                                               f                               g                                                                   c                                                                                               h                                       i                                                                               c                                                           k                                                                           q                                           l                                           q                                       k                                                                                                       i                                                                   j                                           t                                                                   w                                                                               q                                               h                                       q                                           t                                                   p                                                                           h                                                                                   h                                           c                                                       f                                                                           l                                   t                                                           j                                       f                           g                                                                                   z                                                               c                               n                   t                                                               s                                                                               y                                                           f                                       g                                                               c                                                                                                   h                                                   i                                                                       c                                                                   k                                                   q                                       l                               q                                   k                                                                                           i                                                       j                           t                                                           w                                                   q                               h                                   q                                       t                                           p                                                       h                                                               h                                       c                                               f                                                               l                                       t                                               j                                           f                   g                                                                                           z                                                       c                                   n                                   t                                                           s                                                                                                                       h                                               g                                                                   d                                               n                                       n                                                                       k                                                   t                                                   p                                                               f                           j                                           t                                               n                               u                                                   v                           l                                       y                                                                   d                                   f                                                   d                   p                       o




                                                                                                                                                                                    f               q                   r                                                                                           c                                                                                                       e                                                           m                                                       j                                               q                                       p                                                               }                                                                                                               f                                       g                                                                                   c                                                                                                   f                                   c                                                                   j                                       r                                                                                                                                               t                                                                               l                                                                                           f                                       g                                                       q                                   h                                                                                   x                                                                           n                       d                                                                   p                                               y                                                               q                                   f                                                           q                               h                                                                   e                                               c                                           f                                   c                                                           j                           r                                                                           q                                       p                                                           c                                                                   e                                                                                                   z                                                                           o                                                                                                   f                                       g                                                           c                                                                                   |                                                                   j                                   m                                                           h                               f                                   c                                           c                                                                           f                                       g                                           d                                   f                                                           q                                   p                                                   h                                           m                                               l                                   l                                   q                       k                                                       q                           c                                               p                                               f                                                                   l                                   m                                                       p                                                                       e                                                           h                                                                                   d                                                       j                                   c                                                                                               z                                                   c                                           q                                       p                                           }                                                                               i                                                   d                                                   q                           e                                                                           q                           p                                       f       t




                                                                                                                                                                                    l                   m                                                   p                                                       e                                                                                                                   d                                               n                                       n                                                                   i                                                           d                                                                       o                                                                   r                                                                                                                       c                                                                   p                                                               f                                   h                                                                                           f                                           g                                                               c                                                                                                           |                                                                                       j                                           m                                                           h                                                           f                           c                                                   c                                                                                           q                           h                                                                                   j                                       c                                                   ì                                                   m                                                       q                               j                           c                                           e                                                                                       f                                   t                                                                       r                                                                                                       d                                                                                                                          c                                                       y                                                                           f                                                   g                                                       c                                                                                                                                                                      c                                                           z                                                       f                       t                                                           j                                                                   h                               g                                                           d                                               n                               n                                           q                           p                                                       k                                                   j                           c                                                   d                                           h                                       c                                                                           f                                       g                                                   c                                                                       i                                                   c                                                       j                                   q                       t                                                                       e                                                                   q                                   k                                                                                           i                                                   d                                                           o                                                   r                                                                                           c                                       p                                                   f                           h                                                                       h                                           c                                           f                                                   l                               t                           j                   f       g




                                                                                                                                                                                    q               p                                                                                   x                                                               d                                                               j                                           d                                                       }                                                           j                                               d                                                       i                                                                       g                                                                                                                                                                                                                                                                   t                                                                       l                                                                                   x                                                                               d                                                           j                                               f                                                                               ä                                                                                                           d                                                   z                                                                       t                                                       w                                                               c                                                                                       t                                                           j                                                                   t                                                       f                           g                                                       c                                           j                       s                                                                                   q                           h                                                   c                                                           i                                                                           j                                       t                                                               w                                                                   q                                       e                                                                   c                                                                                                           l                                       t                                                       j                                                                   q                                       p                                                       k                                               j                               c                                           d                                                   h                                       c                                                   e                                                                               i                                   d                                                           o                                           r                                                                                   c                                               p                                                   f                               h                                                                       d                                               h                                                           p                                                           c                                                       c                                                   e                                                   c                                                           e                                                                                       u                                                                                                                               n                                   f                               c                                               j                                           p                                                       d                                           f                               q                           w                                           c                                           n                                   o                                                   y                                               q                                   l                                   f               g                       c




                                                                                                                                                                                    d                           r                                                                                       t                                                           m                                                                           p                                                       f                                                               f                                               g                                                       c                                                                                                                                                                                                                          c                                                               z                                                               f                                   t                                                                           j                                                                                   q                                   h                                                                                           i                                                                                   d                                                       o                                                           q                                   p                                                                   }                                                                                               f                           t                                                                                                       f                       g                                                           c                                                                               |                                                               j                               m                                                       h                                   f                           c                                                   c                                                                                   c                           î                                                               k                                                           c                                                   c                                                                   e                                                                   h                                                                                                       f                               g                                                       c                                                                                       d                                           r                                                                                                           t                                           m                                                       p                                                   f                                                   p                                                               c                                           c                                               e                                   c                                                       e                                                                       l                                       t                                                       j                                                           f                               g                                           c                                                                                       |                                                   j                                           m                                                           h                                       f                               c                                                       c                                                                                               f                                   t                                                                               r                                                                                                   d                                                                                                                  c                                                                           d                                               n                       n                                                   i                                                       d                                                   o                                           r                                                                       c                       p                           f           h




                                                                                                                                                                                    j                   c                                           ì                                                           m                                                               q                                   j                                           c                                                       e                                                                                                       z                                                               o                                                                                                                   f                               g                                                                                       q                                       h                                                                                       x                                                                               n                               d                                                               p                                                                       y                                                                               d                                                           p                                                                           o                                                                                           c                                                       î                                                               k                                                           c                                               h                                               h                                                                               l                                   m                                                       p                                                       e                                                       h                                                           h                               g                                                               d                                                   n                           n                                                       z                                                                           c                                                                                   j                                                   c                                                       l                                               m                                                                               p                                                       e                                                           c                                                   e                                                                                               f                                       t                                                                           f                                   g                                                   c                                                                                                                                                      c                                               z                                   f                                   t                                           j                                               u                                               ~                                                                           t                                                       f                           g                                                       q                           p                                                           }                                                                           q                                   p                                                                                       f                           g                                                                       q                                       h                                                                           i                                                                   j                                   t                                                           w                                                   q                                       h                                   q                                       t                                           p                                                                           h                                           g                                                   t                                                       m                                               n                               e                                       z                       c




                                                                                                                                                                                    k                           t                                                   p                                                               h                                               f                                           j                                           m                                                           c                                                   e                                                                                                                       d                                                           h                                                                                                       n                                               q                                       r                                                                                                   q                                           f                                       q                               p                                                                       }                                                                                                                   f                                               g                                                               c                                                                                           j                                           q                                           }                                                       g                                                               f                                                                       t                                                           l                                                                               f                                   g                                               c                                                                                                                                                      c                                           z                                                           f                                           t                                           j                   y                                                                                       f                           g                                                           c                                                                                                               |                                                                                       j                                                   m                                                       h                                               f                                       c                                       c                                                           y                                                               t                                                       j                                                                   d                                                   p                                                       o                                                                                   m                                               p                                               h                                       c                                                   k                                       m                                                               j                       c                                                   e                                                                                   k                                                   j                                   c                                   e                                                           q                               f                               t                                                           j                                                                               f                                       t                                                                                                       h                                           c                                                   c                                                                                                                                                          f                   t                                                                                               r                                                                       t                                                   e                                                           q                           l                               o                                                                       f           g                           q           h




                                                                                                                                                                                    x                                       n                               d                                                   p                                                                                               d                                                               l                               f                               c                                                               j                                                                           k                                                               t                                                               p                                                                                       l                                               q                                                   j                           r                                                                                                               d                                                       f                                       q                                       t                                                                       p                                                                                                           i                                                                       m                                                       j                                           h                                                       m                                                           d                                               p                                                           f                                                           f                                       t                                                                                               ß                                                   ß                                                                           ò                                                                       u                       Ü                                                               u                                                                                          u                                                                   ó                                                       ß                                                   ã                                                                           ä                                                           è                                                                                                       u




                    ·           J                                               ¯                                           N   ­               N           Q               M   ´                                                                               M                                           N                                                                                               P                                                                                                                                                                                                                                                                                               N                                                                                                                                                           Q                                                                                   ð
                                                    \                                               ¬                                                                                                       ª                                                                                                                                   Í                                                                                                                                                   `                                                                                               °                                       ª                                                                                                       ¬




                                                                                J                                                                                                                                                       ´                                                                                                                       Q                                                       M                                           P                                                       P                                                                                                                                                                                               L                                                                                                                                                                                                                                                                                       P                                                   ­                                                                               Q                                                                                                                   M                                               N                               L                                                                               ­                                                                                               ð
                                                    \                                                                                                                                   Y                                                                                                       ®                                                                                                                                                                                                                                                                                                                   `                                                                                                                                                                       ¬                                                                                                                           ¶                                                                                                                                                                                                                                                                           ª




                                                                                                                                                                                    |                                           j                                   m                                                               h                                               f                                           c                                                   c                                                                                                                       l                                           c                                                           c                                                           h                                                                                                                               h                                                       g                                                               d                                                               n                                           n                                                                                                   z                                                               c                                                                                                                                               i                                                       d                                                       q                                   e                                                                                                                   d                                                           h                                                                                                           i                                                   j                                       t                                                           w                                                   q                           e                                                       c                                               e                                                                                           z                                                               o                                                                                   ä                                                                                       à                                                                                                               ò                                                                                                           u                                   Ü                                                                                   u                                                                                                          u                                                                           ó                                                       å                                                                   à                                           ç                                                           ô                       c                                               õ                                                   u                                                           b                                                                   c                                       }                                                   d                                               j                               e                                                       n                               c                                           h                                           h                                                                                           t                                                   l                                                                           f                               g                                                           c                                                                                                                   i                                                       j                                                   c                                       k                                                   q                                   h                                               c                                                                                                       d                                           r                                                                                       t                                               m                                                   p                                                       f                                                                               t                                           l                                                       f               g                       c




                                                                                                                                                                                    |                                           j                                   m                                                               h                                               f                                           c                                                   c                                                               ö                               h                                                                                                           l                                               c                                                               c                                                           h                                                                                                                               h                                           c                                                               f                                                                                           z                                                                       o                                                                                                                               f                                               g                                                           c                                                                                                   ò                                                                                                       u                                   Ü                                                                   u                                                                           |                                                               j                               m                                                           h                                           f                           c                                               c                                                                               d                                               f                                                                                       d                                       p                                           o                                                                                                                   i                                                                       d                                                           j                                   f                                       q                                                   k                                                   m                                                                       n                       d                                               j                                                                                       f                                       q                           r                                                                                   c                                           y                                                               l                                           t                                               j                                                                           i                                               m                                           j                                           i                                               t                                                       h                                       c                                           h                                                                                       t                                                       l                                                               f                               g                                                               q                           h                                                                                                   x                                                                   n                                           d                                       p                                                                   y                                                                           f                                   g                                                   c                                                                                                   l                               c                                               c                                       h                                                                                   h                                           g                                               d                                   n                           n                                   z                       c




                                                                                                                                                                                    c                           h                                           f                               q                           r                                                                                                                   d                                               f                                       c                                               e                                                                                               d                                                                   f                                                                                   ß                                                                       æ                                                                           í                                                                                                                                                   t                                                                   l                                                                           d                                                           n                                               n                                                                       d                                                               r                                                                                           t                                                                   m                                                           p                                                           f                               h                                                                               f                               t                                                                                           z                                               c                                                                       i                                                               d                               q                   e                                                                                                   f                           g                                       j                                       t                                                                   m                                                           }                                                                           g                                                                                               f                                           g                                                                   q                               h                                                                               x                                                       n                                   d                                                           p                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Û         
            Case 19-80579                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 47                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Filed 12/18/19 Entered 12/18/19 09:03:41                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Document     Page 3 of 8



                                                        J                                                                                                                                                           M                           M                                       L                                   ´                                           ­                                                   P                                                                                                                                                                           P                                                               P                                                   Q                                                                       ±
                                        ]                                                                                                                               \                                                                                                                                                                                                                                                                                   «                                                       _




                                                                                                                                                                                                       g                                                   t                                               t                                           h                                   c                                                   t                                           p                                                   c                                                                                   t                                                                       l                                                                                   f                                       g                                                                                                   c                                                                                                       l                                                           t                                                                                       n                                       n                                               t                                                                                           s                                                                                                                           q                                                   p                                                                                               }                                                                                               ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                â                                                       y                               æ                                                                               æ                                                                   æ                                                                               u                   æ                                                               æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                           g                                                                           c                                                                                                                                                                                                                              c                                                                           z                                                                           f                                           t                                                                                           j                                                   ø                           h                                                                                                                               d                                                                           f                                       f                                                           t                                                                                           j                                                   p                                                                       c                                                                               o                                                                                                                   g                                                               d                                                                       h                                                                                               d                                                           }                                                                               j                                                       c                                                               c                                                       e                                                                                       f                                   t                                                                                                               d                                                           k                                                       k                                                           c                                                               i                                                                   f                                                                           á                                                           ù                                                                       ù                                                                       ù                                                                                       ù                                                   ù                                                               ù                                                                               ù                                                                   ù                                                                       ù                                                                   ù                                                               ù                                                               ù                                                                           ù                                                               ù                                                                   l                                           t                                                               j                                                                   d                                                           n                                   n                                                                   h                                       c                                               j                                   w                                                           q                           k                                                   c                                           h                                                                                   f                                   t                                                                                           z                                                                       c                                                                                           j                               c                                                                   p                                                           e                                                                   c                                               j                               c                                               e                                                                       f                                   t                                                                       f                       g                                   c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c                                                               z                                                       f                                                   t                                                                           j                                                                                                           q                                   p                                                                                                                                       f                                           g                                                                               q                                           h                                                                                                                           k                                                                   d                                                                                   h                                                                               c                                                                                               d                                                                               h                                                                                               j                                                   c                                                   ì                                                                                   m                                                               q                                               j                                           c                                                                       e                                                                                                                   z                                                       o                                                                                           f                               g                                                                               c                                                                                   k                                                       m                                                                       j                                           j                                           c                                                                   p                                                                       f                                                                   Ü                                                           f                                               d                                                                           p                                                           e                                                           q                                                       p                                                           }                                                                                                           ú                                                                                           j                                               e                                                               c                                                               j                                                                               b                                                                                       c                                                               }                                           d                                                                   j                                       e                                                                       q                   p                                                           }                                                                                                                                                               f                           f                                   t                                                       j                                   p                                                                   c                                                       o                                                                                           û                                                               c                                                       c                                                           h                                                                                   l                                           t                                                           j                                                                                                                                  c                                       z                                                           f               t                                           j                   ø               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t                                                                               m                                                       p                                                                           h                                                                               c                                                                       n                                                                                       q                                                   p                                                                                                                                                                                                                                                  g                                                                                                   d                                                               i                                                                                                   f                                                   c                                                               j                                                                                                                       ß                                                           ã                                                                                                               k                                                               d                                                                           h                                       c                                                               h                                                                                                           l                                           t                                                                       j                                                                       f                                       g                                                               c                                                                                                                                                                                          q                                           w                                                                   q                                           h                                               q                                       t                                                                       p                                                                                           q                               p                                                                                                                                           s                                                                               g                                                                               q                                   k                                                           g                                                                                                           f                                       g                                                               c                                                                                                   k                                                                       d                                               h                                                       c                                                                                                   q                   h                                                                                           l                                       q                                           n                       c                                                   e                                                               u                                                                                                                          c                                               k                                               d                                                   m                                                               h                                                   c                                                                                   f                                           g                                                   c                                                                                           l                                                   c                                                           c                                                                                   d                                           r                                                                       t                                                       m                                                       p                                   f                                               q                   h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d                                                           f                                                                           t                                                                       j                                                                                       z                                                                                                   c                                                                   n                                       t                                                                                           s                                                                                                                                                                       f                                           g                                                                                                   c                                                                                                                                                                                                                  p                                                                               t                                                                                                                                      n                                       t                                                                   t                                                                                                                                                                                                                                                         l                                       c                                                                           c                                                                                                                   h                                               c                                                               f                                                               l                                       t                                                                               j                               f                                       g                                                                                                           q                                   p                                                                                                                   f                                           g                                                                   c                                                                                               Ü                                                                           f                               d                                                                       p                                                           e                                                                                   q                               p                                                                   }                                                                                                           ú                                                                                               j                                                   e                                                           c                                                               j                                           y                                                                   f                                           g                                                   c                                                                                                       d                                                   f                                           f                   t                                                           j                           p                                                                   c                                       o                                                                                               q                       h                                                                                   p                                                           t                                                       f                                                                                       j                                       c                                                   ì                                                       m                                                                       q                                   j                                               c                                           e                                                                                       f                       t                                                                           l                                       q                       n                       c                                                       d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l                                                   c                                                       c                                                                                           d                                                               i                                                                           i                                                                                               n                                           q                                       k                                                                               d                                                                           f                                           q                                               t                                                                                       p                                                                                                                               m                                                                                               p                                                                                           n                                   c                                                                       h                                                                   h                                                                                       t                                                                           f                                       g                                                                               c                                               j                                                   s                                                                                                               q                                               h                                                       c                                                                                       t                                                       j                                   e                                                                               c                                               j                                                   c                                                       e                                                                                                   z                                                               o                                                                                                               f                               g                                                               c                                                                                                                                                                                                  t                                                               m                                                                           j                                               f                                               u                                                           |                                                                                   g                                                                   c                                                                                                                                                                                              c                                                       z                                                                   f                                   t                                                   j                                   ø                                   h                                                                                       d                                           f                               f                               t                                                   j                                       p                                                       c                                           o                                                                                       g                                                       d                                                           h                                                                   j                                               c                                                                   k                                           c                                                           q                                   w                                                               c                                                       e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                                                                   y                               å                                                                                           æ                                                                                   æ                                                                                                   u                   æ                                                                                                   æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ä                                                                   y                                   å                                                               æ                                                                           æ                                                                           u                   æ                                                                   æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        á                                                                   ù                                                               ù                                                                       ù                                                                       ù                                                                               ù                                                                                           ù                                                                           ù                                                                                           ù                                                                       ù                                                                                           ù                                                                                               ù                                                                                   ù                                                                                           ù                                                                                           ù                                                                           ù                                                                                                                               t                                                                   l                                                                                   f                                           g                                                                                   c                                                                                           l                                           c                                                                       c                                                                                                           d                                                       p                                                   e                                                                                                           f                                       g                                                       c                                                                                           z                                                                           d                                                               n                               d                                                                   p                                                                       k                                           c                                                                                                       t                                                                       l                                                                                   á                                                           ù                                                                           ù                                                                       ù                                                                   ù                                                                       ù                                                                   ù                                                                   ù                                                               ù                                                                       ù                                                               ù                                                                   ù                                                       ù                                                   ù                                                                           ù                                                                       h                               g                                                       d                                                   n                           n                                                               z                                                       c                                                                               i                                                           d                                                   q                                   e                                                                                               f                                       g                                                       j                               t                                                                               m                                                           }                                                               g                                                                                   f                       g                                               q                           h                                                                       x                                               n                       d                               p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q                                           p                                                                                           d                                                               k                                                               k                                                                   t                                                                                               j                                                   e                                                                               d                                                                           p                                                                                   k                                                                       c                                                                                                                                   s                                                                                                                               q                                               f                                                       g                                                                                                       f                                                   g                                                                               c                                                                                                               Ü                                                                   f                                           d                                                       p                                                               e                                                                                       q                                       p                                                                       }                                                                                                       ú                                                                           j                                                       e                                                               c                                                       j                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                           g                                                                           c                                                                                                                                                                                                                                      c                                                                       z                                                                           f                                               t                                                                                       j                                                       ø                       h                                                                                                                                   d                                                                           f                                           f                                                           t                                                                                           j                                           p                                                                           c                                                                                   o                                                                                                               g                                                                   d                                                                       h                                                                                                   p                                                                       t                                                                           f                                                                                           d                                                       }                                                   j                                       c                                                                       c                                                           e                                                                                               f                                           t                                                                                                               d                                                   k                                                                           k                                                           c                                           i                                                           f                                                                                           d                                                                                                               l                                       c                                                                           c                                                                                                       d                                                       f                                                                           t                                                                       j                                                                                       z                                                                       c                                                       n                                   t                                                                   s                                                                                                                           f                                       g                                                                   c                                                                                       ü                           p                                                           t                                                                                                   n                   t                                                   t                                                                                                                                              ü                                                               l                                               c                                                           c                                                                                       d                                                           p                                                                   e                                                                   y                                                           f                       g                                                       c                                           j                       c                                                       l                               t                                   j                           c                               y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                   q                               n                                   n                                                                                               l                                       q                                                       n                                                       c                                                                                                                               d                                                                               p                                                                                                                                       q                                           p                                                                                                   q                                               f                                       q                                                           d                                                                           n                                                                                                   q                                       f                                                   c                                                                   r                                                                                                       q                                           ý                                                                   c                                                           e                                                                                                                                   l                                               c                                                                   c                                                                                                           d                                           i                                                           i                                                                               n                                   q                                       k                                               d                                                               f                                       q                                   t                                                               p                                                                                                                               s                                                                               q                               f                                                   g                                                                                   q                               p                                                                                                               ã                                                                       æ                                                                                                                       e                                                                   d                                                           o                                                                       h                                                                                                   d                                                       l                                           f                           c                                                                       j                                                               f                                               g                                                               c                                                                                           c                                               p                                                           f                                   j                           o                                                                                               t                                                       l                                                                               d                                                   p                                                                                                               t                                                               j                                           e                                                   c                                                                   j                                                                                   k                                           t                                                               p                                                   l                       q                           j                                   r                                                                       q                           p                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f                                           g                                                               q                               h                                                                                   x                                                                                   n                                                           d                                                                           p                                                                                               u                                                                       |                                                                                               g                                                                                   c                                                                                                                                                                                                                                                                      c                                                                           z                                                                               f                               t                                                                                               j                                               ø                       h                                                                                           d                                                                   f                                           f                                       t                                                                       j                                           p                                                                           c                                                                       o                                                                                               c                                           h                                               f                                           q                                           r                                                                                               d                                                   f                                           c                                                               h                                                                                   f                                       g                                                                       c                                                                                   f                                   t                                                                               f                                           d                                                               n                                                           l                                                   c                                                               c                                                                                               j                                           c                                                           ì                                                                       m                                                               c                                                               h                                                       f                                                                   f                                   t                                                                                   z                                                                       c                                                                                       á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       u                                                           |                                                                               g                                           c                                                                                                                                                              c                                       z                                                           f               t                                           j                   ø               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d                                                           f                                       f                               t                                                                       j                                           p                                                                               c                                                                                   o                                                                                                                       g                                                                                           d                                                           h                                                                                                               j                                                                       c                                                                       k                                                                           c                                                                                       q                                                   w                                                                       c                                                                       e                                                                                                                   á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               d                                                               p                                                                       e                                                                                           c                                                           î                                                                           i                                                                               c                                               k                                                               f                                           h                                                                                               f                               g                                                                       c                                                                                           z                                                               d                                                               n                                       d                                                           p                                                           k                                                               c                                                                   f                                                   t                                                                                                   z                                               c                                                                       i                                                                       d                                   q                                       e                                                                       f                                           g                                                   j                                           t                                                       m                                                                   }                                                               g                                                                                       f                                   g                                                                   q                                               h                                                       x                                                                           n                       d                                   p                                                                                       f                           t                                                           z                                   c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                                       x                                                                           d                                                               o                                                                           r                                                                                                           c                                                           p                                                                               f                                                                                       t                                                           l                                                                       f                                       g                                                                   c                                                                                               z                                                           d                                                               n                               d                                                                   p                                                                   k                                                                       c                                                                               f                               g                                                                           j                                                   t                                                                       m                                                           }                                                                   g                                                                                                               f                                               g                                                           q                                       h                                                                                                   x                                                               n                                   d                                                                   p                                                                                           h                                                           g                                                   d                                                               n                                       n                                                                       z                                           c                                                                           i                                                               d                                           q                                       e                                                                       q                                           p                                                                                           d                                                       k                                               k                                                               t                                                   j                                           e                                                                   d                                                       p                                                                   k                                           c                                                                               s                                                                       q                       f                                   g                                                                   f                       g                                   c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ü                                                       f                                               d                                               p                                                                   e                                                                               q                                                       p                                                                                       }                                                                                                                   ú                                                                                                                       j                                                           e                                                                                       c                                                                                       j                                                               u




                                                                                                                                                                    û                           m                                           j                                       f                       g                                           c                                               j                                       q                               p                           f                                           c                                                       j                                           q                               r                                                                                                                                                                           d                                                                                   p                                                                       e                                                                                                                                       l                                                       q                                               p                                                                                       d                                                                                       n                                                                                                   l                                                               c                                                                               c                                                                                                                   d                                                                           i                                                                   i                                                               n                                           q                                               k                                                                   d                                                           f                           q                                                   t                                                                           p                                                                       h                                                                                           r                                                                                       d                                                                       o                                                                                                   z                                                               c                                                                                                       l                                               q                                       n                                           c                                                           e                                                                                                   e                                                                       m                                                                               j                                               q                           p                                                               }                                                                                                                       f                                               g                                                           c                                                                                                       f                                               c                                                   j                                       r                                                                                                                                                   t                                                               l                                                                       f                                       g                                                                   q                                       h                                                                               x                                               n                                       d                                                       p                                                   y                                                           i                                                           j                                   t                                                               w                                                       q                               e                                                                       c                                               e                                                                                                   f                                           g                                                                   d                                                   f                                                       d                                                   f                               f                   t                                                       j                                   p                                       c                                       o                                   h




                                                                                                                                                                    s                                           g                                                   t                                                                   g                                           d                                           w                                       c                                                                   d                                           }                                                                                   j                                       c                                                               c                                                                   e                                                                                                                                           f                                       t                                                                                                                                           d                                                                           k                                                                   k                                                                                           c                                                                       i                                                                                                   f                                                                                                   d                                                                                                                                                                                          p                                                                   t                                                                                                               n                                               t                                                                           t                                                                                                                                                                                                                                                         l                                                       c                                               c                                                                                       i                                                                           m                                                               j                                           h                                           m                                                                       d                                                       p                                                                   f                                                                                               f                               t                                                                                               f                               g                                                                               c                                                                                                                       Ü                                                       f                                                       d                                                   p                                                                           e                                                               q                                       p                                                               }                                                                                                           ú                                                                                                   j                                           e                                                                       c                                                   j                                                                   r                                                                                                               d                                               o                                                                               t                                                           p                                                       n                                       o                                                                           h                                                   c                                                   c                                                                                                                                                      k                                                                   t                                                       r                                                                                                   i                                                           c                                                               p                                                   h                                           d                                           f               q                               t                                                               p                                                                   l                       t                                   j




                                                                                                                                                                    h                   c                                       j                           w                                               q                   k                                           c                                           h                                               s                                                           g                                                               q                                   k                                                               g                                                                                                       d                                                                                           j                                                   c                                                                                                           z                                                                                       c                                                                   o                                                                                       t                                                                                               p                                                                                   e                                                                                                                                           f                                                   g                                                                   c                                                                                                                       h                                                       k                                                               t                                                                   i                                                                                   c                                                                                           t                                                                       l                                                                                               f                                       g                                                           c                                                                                   h                                           c                                                                       j                                               w                                                       q                               k                                                               c                                                           h                                                                                   j                                                       c                                                           ì                                                       m                                                                   q                                           j                                               c                                                                   e                                                                                           f                                           t                                                                                                       z                                                                       c                                                                                               i                                                                       c                                                       j                                           l                                                   t                                                               j                                       r                                                                                                       c                                   e                                                                                                               f                                           t                                                                           t                                           z                                                                   f                               d                                                   q                       p                                                                                       d                                                                                                                                      p                                                           t                                                                                                   n                           t                                                               t                                                                                                                                                                                                                 l                               c                                                   c                                                   u




                        þ       J                   ´               N           L               ´               N       M                                                                                                                               N                                                                                                   Q                                                   ð
                                                                                                                                       «               `                           °               ª                                                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                                                                               t                                                               p                                                   c



                                                            J                                                                                                                                                       L                                                                                                                           P                               Q                                           M               N                               O                                                                                                                                                                                                                                                                                                                                                                                   L                                                                                               ´                                                               M                                                                                                                                                                                                                                           ³                                                                                                                                               N                                                   µ                                                                                                                                                                                   M                                                           N                                   L                                                                               ­                                                                                       Q                                                                   ð
                                        \                                                                                                                               a                                                                                               ¬                                                                                                                                                                                                                                                               Z                                                                       ®                                                                   ¶                                                                                   ¶                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                                                               °                                                                                                                                                                                           ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                               t                                                                       p                                                                               c



                                                        J                                                                                                                                                                   M                                                                                   P                                   ´                                                                                                               ´                           N                               L                                                       ´                                                                   N                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                                                                                                                                                       Q                                                                                                                                                                                                                   ­                                                                                                           ¯                                                                                           P                                                               ´                                                                                                                   I                                                                       I                                                                                                                                                                                                               J                                                                                                                           J                                                                                                                                                   J                                                               ÿ                                                   Ì                                                                                                                                                                                                                      ð
                                        ]                                                                                                                               S                                                                           ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      «                                                                                                                           `                                                                                                                           °                                       ª                                                                                                                                   ¬                                                                                                                                                                                                                                                                       ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T                                                                                                                                           Z                                                                                                                       `




                        Ì       J               P               O                                   ´               P                   ¯                                                                                                                       N                                                                                                   Q                                               ð
                                        Z                                           ®                                                                           `                           °               ª                                                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                                               t                                                                           p                                                                           c




                                                            J                                                                                                                                                                                                                                   N                       ­                                       M                                           P                           ­                                                                                   ­                                                                   O                                                                   P                                                                                       L                                                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                       ­                                                                                           M                                                               Q                                                                                           ð
                                        \                                                                                                                               [                                                               ª                                                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ª                                                                                           «                                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                                                                   t                                       p                                                           c
                                                                                                                                                                    q                   u                                                                                                                                                                                                                                                                                                               |                                                                           g                                                                           c                                                                                                                                                                                                                  c                                                                               z                                                                           f                                           t                                                                                       j                                                                                               h                                                                   g                                                                                                   d                                                                   n                                                       n                                                                                                   i                                                                           d                                                                       o                                                                                                                   i                                                                           t                                                                   h                                                       f                                                                                      i                                                                   c                                                                   f                                                   q                                       f                                       q                           t                                                       p                                                                                               i                                                                               d                                                       o                                                       r                                                                                                           c                                                           p                                                                       f                                                   h                                                                   e                                                                   q                                   j                                                       c                                                                       k                                               f                                   n                                       o                                                                                                           f                                               t                                                                                               f                                   g                                                                           c                                                                                   l                                                       t                                                       n                                       n                               t                                                                           s                                                                       q                                               p                                                               }                                                                                   k                                       j                                           c                                                       e                                           q                               f                                   t                                                   j                                       h                                                                   ±




                                                                               j           c               e                   q       f       t           j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t                                                                                               n                                           n                                                   d                                                               f                                       c                                                                               j                                                   d                                                           n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h                                                       f                                       q                                       r                                                                                                           d                                                           f                               c                                                       e                                                                                                               f                                           t                                                                       f                       d                                                               n                                                                               d                                                               r                                                                                                   t                                                                       m                                                                           p                                                       f                                                                               e                                                           m                                                                       c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý                                                                                               t                                                       p                                                                   f                       g                                                               n                                       o                                                                                   i                                                               d                                                                   o                                                           r                                                                                           c                                               p                                                       f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                                                                   c                                                               h                                                                                   q                                           e                                                                       c                                                                                   p                                                                                   k                                                                   c                                                                                                                                   n                                               t                                                                                   k                                                                                   d                                                                               f                                   c                                                                           e                                                                                                               d                                                               f                                                                                           ß                                                               é                                                           ã                                                                                               ß                                                                                                                                                                                                                                                  u




û   n   d   }   h   f   d   j              d               p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  á                                                                   ä                                                                       ä                                                                               ã                                                               y                           ç                                                                           æ                                                                                   à                                                                       u                                   à                                                   â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           á                                                                               ß                                           y                                   è                                                               æ                                                               æ                                                                           u                                   ß                                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ê                                                                                               c                                                               p                                                                                                   c                                                               w                                                                               d                                                                           y                                                                                           x                                                                                           c                                                                                   t                                                                               j                                                                           q                                       d                                                                               y                                                               v                                                               n                                               n                                   q                                       p                                                                           t                                                                       q                                               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                           t                                       p                                   c

                                                                                                                                                                    q       q                       u                                                                                                                                                                                                                                                                                                   |                                                                           g                                                                           c                                                                                       |                                                                                                   j                                                                   m                                                                           h                                                                   f                                               c                                                                           c                                                                                                           h                                                                               g                                                                                       d                                                                           n                                                   n                                                                                                   i                                                           d                                                                                   o                                                                                                           i                                                                           t                                                                       h                                                                   f                                                                              i                                                                           c                                                           f                                       q                                               f                           q                                           t                                                   p                                                                                                       i                                                               d                                                       o                                                                       r                                                                                                       c                                                   p                                                                                   f                               h                                                                       f                                           g                                                                           j                                               t                                                                           m                                                   }                                                                                   g                                                                                                           f                               g                                                                       q                               h                                                                                               x                                                               n                                               d                                                   p                                                                                                   f                                       t                                                                       f                                               g                                                                   c                                                                           l                                       t                                                       n                       n                                           t                                           s                                                                                   q                           p                                                           }                                                                                                   k                                           j                                               c                                                           e                                                           q                               f                                   t                                                                   j                                               h                                           ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                                                                           t                                                                               p                                                                                               c


                                                        J                                                                                                                                                                                                                       ´                                       N           ­                                                           µ                                                                                                               P                                                       »                                                                                                                                                                                                                                   M                                                                                           ð
                                        ]                                                                                                                               `                                           ®                                                                                                                                                                                                                                   a                                                                                                                                                                   ª                                                       ®                                                                                   °




                                                                                                                                                                                                                                   q                               f                                   g                                                   j                                       c                               h                           i                                   c                                                           k                                                       f                                                               f                                       t                                                                                                                   f                                                           g                                                                               c                                                                                                                   l                                                   t                                                                                       n                                           n                                               t                                                                                               s                                                                                                                           q                                                   p                                                                                           }                                                                                                               k                                                                       j                                               c                                                                   e                                                                   q                                       f                                                   t                                                           j                                       h                                                               y                                                                                       f                                   g                                                               c                                                                                   |                                                                                   j                                               m                                                           h                                           f                                   c                                                           c                                                                                                   h                                                   g                                                                       d                                                   n                               n                                                                               i                                                                           d                                                                   o                                                                                       d                                                                           n                               n                                       t                                                                           s                                                                                           c                                                                       e                                                                                           k                                                                   n                           d                                                           q                                           r                                                                               h                                                                                               l                                   t                                                           j                                                               d                                                   j                                   j                                       c                                                   d                                           j                           d                                                           }                                                           c                                                       h                                                                           f                                       g                                                       j                                               t                                                       m                                                                       }                                                               g                                                                               f                                           g                                           q                   h                                                                   x                                                       n                       d                               p                                   y




                                                                                                                                                                    j           c                                       }                                                   d                                       j                       e                                           n                               c                           h                                   h                                                               t                                                               l                                                                           s                                                                                                   g                                                                                                   t                                                                                                               q                                               h                                                                                                               r                                                                                                                           d                                                                                           q                                               p                                                                               f                                                               d                                                                           q                                           p                                                                   q                                                   p                                                                           }                                                                                                       i                                                                           d                                                                           o                                                               r                                                                                                               c                                                                           p                                                                           f                       h                                                                               m                                                       p                                                                               e                                                           c                                                   j                                                                                   x                                                                               d                                                           j                                                   d                                                           }                                                   j                                               d                                                               i                                                                               g                                                                                                                                                                                                                                           t                                                                           l                                                                       x                                                                       d                                                                       j                                   f                                                                           å                                                                               ±




                                                                           j           c               e                   q       f       t       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t                                                                                       n                                                       n                                               d                                                                   f                                   c                                                                                   j                                               d                                                               n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h                                                               f                                           q                           r                                                                                               d                                                           f                                                   c                                                                       e                                                                                                                                                                                               j                                           j                                                           c                                                       d                                                       j                                               d                                                               }                                                           c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b                                                                       c                                                   }                                                   m                                                       n                                       d                                           j                                                                   x                                                                   d                                                   o                                                                       r                                                                                               c                                               p                                                                           f                                                                                                                                                   r                                                                               t                                               m                                               p                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        b                                                                                       c                                                                   h                                                                               q                                               e                                                                   c                                                                           p                                                                                           k                                                                           c                                                                                                                       n                                                   t                                                                               k                                                                                   d                                                                                   f                                       c                                                               e                                                                                                                               d                                                           f                                                                                           ß                                                       é                                                                   ã                                                                                       ß                                                                                                                                                                                                                                                          u




û   n   d   }   h   f   d   j              d               p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      á                                                                               ß                                                               æ                                                                                   y                       å                                                               â                                                                               å                                                                               u               ä                                                                       é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           á                                                                   ß                                               y                                   è                                                                       æ                                                   æ                                                                           u                                           ß                                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ê                                                                                               c                                                               p                                                                                                   c                                                                           w                                                                           d                                                                           y                                                                                       x                                                                                           c                                                                                       t                                                                               j                                                               q                                                   d                                                                               y                                                           v                                                                   n                                               n                                       q                                   p                                                                   t                                                                               q                                           h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ÷         
    Case 19-80579                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 47                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Filed 12/18/19 Entered 12/18/19 09:03:41                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Document     Page 4 of 8


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                                               t                                                               p                                                   c
                                                                        J                                                                                                                       P                                                                       O                                                                                                                                       ´                                                                           P                                                                                   ¯                                                                                                                                                                                                                                                                                                                                                                                           N                                                                                                                                                                           Q                                                                                                           M                                   L                                                                                                                                           ¼                                                                                                                                                                                                                       N                           O                                                                                                                                                                                       I                                                                               I                                                                                                                                                                                                                   J                                                                                                                       J                                                                                                                                                       J                                                                   ÿ                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M                                                       N                               L                                                           ­                                                                                           N                                   Q                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                                   O                                                                                                                           ³                                                                                                           P                                                                                                   ¸                                                                                                  Î                                                                       I                                                                                                                                                                                                                                                                                                                                                           N                                                                                                                           Q                                                                                                      º                                                   ð
                                            `                                                                                               Z                                                                                                                                                                           ®                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                               °                                                   ª                                                                                                       ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ²                                                                                                                                                                                                   ²                                                                                                                                                                                                                                                                                                                   T                                                                                                                                       Z                                                                                                                               `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ª                                                                   °                                                   ®                                                                   ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                           Y                                                                                           \                                                                               ¶                                                               ¶                                                                       °                                                                                                                                                       ª                                                                                                                       °                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                           °                                               ª                                                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                                               t                                                                   p                                                                                       c




                                                                        J                                                                                                                                                                       M                                                                                                                                   P                                                               ´                                                                                                                                                                                                                   P                                                                               O                                                                                                                                                                           ´                                                   P                                                                                   ¯                                                                                                                                                                                                                                                                                                                                                                                   N                                                                                                                                                                                           Q                                                           ð
                                            a                                                                                                       S                                                                                                                                           ²                                                                                                                                                                                                                                                                       Z                                                                                                                                                                                                                                                   ®                                                                                                                                                                                                                                                                                                                                                                   `                                                                                                       °                                                       ª                                                                                                                                       ¬




                                                                                                                                                                                                                           n                                           d                                               q                                                       r                                                                                                                   h                                                                                                                           n                                           q                                                           h                                                               f                                   c                                                                               e                                                                                                               q                                               p                                                                                                                           f                                           g                                                                   q                                                   h                                                                                                                           h                                                               m                                                                               z                                                                           h                                                   c                                                       k                                                                   f                                           q                                           t                                                                                   p                                                                                                   q                                       p                                                                           k                                                                       n                                       m                                                                   e                                                                   c                                                                                               e                                                                                   c                                                               z                                                           f                                           h                                                                                               t                                                                               s                                                                                   c                                                           e                                                                                       f                                       t                                                                                           c                                               q                                               f                               g                                                                           c                                                   j                                                           }                                               t                                                               w                                                       c                                                   j                                   p                                                                   r                                                                                                               c                                                           p                                                           f                                       d                                                               n                                                           t                                                                   j                                                                                   p                                                                   t                                                               p                                                                                          }                                                                           t                                                   w                                                               c                                               j                                       p                                                   r                                                                                                       c                                                       p                                                       f                                   d                                                           n                                                                           c                                                               p                                                                   f                           q                                       f                       q                                   c                                                           h                                                           f                               g                                                   d                                               f




                                                                                                                                                d                                       j                                                   c                                                                                                                               h                                                   c                                                                       k                                                                                   m                                                                                   j                                                                   c                                                                   e                                                                                                                                           z                                                                               o                                                                                                                                       j                                                           c                                                       d                                                                                           n                                                                                                                           t                                                                           j                                                                                                       i                                                                               c                                                           j                                                   h                                                       t                                                                                           p                                                       d                                                               n                                                                                               i                                                                                   j                                                       t                                                           i                                                                   c                                                           j                                           f                                               o                                                                                           u                                                                   û                                                                                       t                                                                       j                                                                                                   d                                                           n                                   n                                                                               }                                                               t                                                       w                                                               c                                                       j                                           p                                                                           r                                                                                       c                                               p                                               f                               d                                           n                                                                                       h                                       c                                                                   k                                                                   m                                                       j                                               c                                                   e                                                                                                                           k                                                           n                               d                                                       q                                       r                                                                                                   h                                                                                                       n                               q                                   h                                               f                               c                                                       e                                                                                               z                                                           c                                                       n                                               t                                                       s                                                                                   y                                                                                       d                                                                                                                           j                                       c                                               ì                                                           m                                                               c                                           h                                       f                                                                       f                               t




                                                                                                                                                e                                           c                                                                           f                                   c                                                                   j                                           r                                                                                                                                   q                                                       p                                                                                       c                                                                                                                   f                                                   g                                                                       c                                                                                                                   d                                                               r                                                                                                                       t                                                                                       m                                                                                           p                                                                                   f                                                                                           t                                                               l                                                                                               h                                                           m                                                               k                                                                           g                                                                                                                       k                                                           n                                           d                                                           q                                                   r                                                                                                                                                   r                                                                                                   d                                                               o                                                                                                                           t                                                               p                                                                       n                                       o                                                                                                                       z                                                               c                                                                                               r                                                                                           d                                                   e                                                   c                                                                                               z                                                               o                                                                                                           r                                                                                       t                                               f                               q                               t                                                       p                                                                                                   t                                                                   j                                                                                       q                               p                                                                                                   d                                                                                                       k                                                           n                           d                                                   q                                           r                                                                                                                                           t                                                           z                                               {                                                       c                                           k                                                               f                               q                   t                                                           p                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                                                               û                                                                                   t                                                                   j                                                                       d                                                           n                                               n                                                                                   p                                                               t                                                                       p                                                                                                                      }                                                                           t                                                       w                                                                           c                                   j                                                   p                                                       r                                                                                           c                                                               p                                                               f                                               d                                               n                                           h                                           c                                                       k                                               m                                                       j                                   c                                                       e                                                                                                                   k                                                       n                               d                                                       q                               r                                                                                                               h                                                                               n                               q                                   h                                                   f                                       c                                                       e                                                                                                   z                                                               c                                               n                               t                                                                   s                                                                           y                                                   h                                                       m                                                                   k                                                   g                                                                                       k                                                           n                                   d                                                                   q                                   r                                                                                               h                                                                           s                                                                                   q                                       n               n                                                       z                                                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                i                                           d                                                                           q                                   e                                                                                                                   c                                                                       q                                                   f                                                   g                                                                                       c                                                                           j                                                                                                       f                                           g                                                               c                                                                                                                       w                                                                               d                                                               n                                       m                                                                                               c                                                                                                                               t                                                                               l                                                                                           f                                       g                                                                   c                                                                                                               h                                                               c                                                                   k                                                           m                                                                       j                                               c                                                                   e                                                                                                                   i                                                                       j                                           t                                                               i                                                                           c                                                           j                                               f                                       o                                                                                                               d                                                                   h                                                                                               h                                               f                                       d                                                       f                           c                                                   e                                                                                           z                                                       c                                                               n                                       t                                                                   s                                                                                                                   t                                                   j                                                               f                                       g                                                       c                                                                                               h                                                               c                                                   k                                                       m                                                               j                                           c                                                               e                                                                                               d                                                   r                                                                                                               t                                                               m                                                       p                                                                   f                                                               t                                                                   l                                                                   f                                       g                                               c                                                                                       k                                                                   n                           d                                                       q                               r                                                                                                                                                       d                                                           h                                                                           n                                       q                           h                                           f                                       c                                               e                                                                           t                                                       p




                                                                                                                                                f                   g                                                                       c                                                                                                           i                                                                           j                                                   t                                                                                           t                                                                                   l                                                                                                                           t                                                                           l                                                                                               k                                                                           n                                           d                                                           q                                                       r                                                                                                               y                                                                                                           s                                                                                                                           g                                                                               q                           k                                                                       g                                                                   c                                                                           w                                                                           c                                                                           j                                                                                   q                               h                                                                                                       n                                                   c                                                               h                                                       h                                               y                                                                                   s                                                                                                   q                                               f                               g                                                                                                               q                                               p                                                                   f                                           c                                                                   j                                           c                                           h                                                               f                                                           d                                                       h                                                                                       i                                                   j                                                   t                                                                           w                                                           q                           e                                                       c                                           e                                                                                           z                                                       c                                                       n                                   t                                                                           s                                                                                                           u                                                                                                                                                               p                                                       o                                                                                                   i                                                                           t                                                                   j                                           f                               q                               t                                                                   p                                                                                           t                                                               l                                                                                   d                                                                           k                                                       n                                               d                                                   q                           r                                                                                                                                           f                                       g                                                                           d                                                   f                                                                               c                                               î                                                               k                                               c                                   c                                               e                                                           h




                                                                                                                                                f                   g                                                                       c                                                                                                                   w                                                                           d                                                                       n                                               m                                                                                       c                                                                                                                                                   t                                                                                   l                                                                                       f                                                   g                                                                           c                                                                                                                                   h                                           c                                                                                           k                                                                           m                                                                                   j                                                   c                                                           e                                                                                                                                   i                                                                       j                                           t                                                                                       i                                                                           c                                                               j                                       f                                       o                                                                                                                                       s                                                                                               q                                               n                               n                                                                                           z                                                                           c                                                                                                   f                                           j                                                   c                                                               d                                                                       f                                       c                                                       e                                                                                                               d                                           h                                                                                       d                                                       p                                                                                                       m                                                                       p                                                               h                                           c                                               k                                               m                                                       j                                   c                                               e                                                                                                               k                                                                       n                                       d                                           q                                       r                                                                                                                           u                                                           |                                                                           g                                                               c                                                           h                                                       c                                                                                               k                                                   n                                               d                                               q                               r                                                                                       h                                                                                       s                                                                                   q                                           n                                       n                                                               z                                                                   c                                                                                                           i                                                                           d                                                       q                           e                                                                                                       z                                                           o                                                                                       f                           g                                                       c




                                                                                                                                                |                                                               j                                                       m                                                       h                                                                       f                                       c                                                                           c                                                                                                                                       f                                                       g                                                                                   j                                               t                                                                                   m                                                                   }                                                                                   g                                                                                                                                   f                                   g                                                                                       q                                               h                                                                                                                               x                                                                                               n                       d                                                                           p                                                                                   u                                                                           v                                           p                                                                                               k                                               n                                       m                                                                       h                                                   q                                           t                                                                           p                                                                                                                       t                                                                   l                                                                                       d                                                                                                                               j                                   c                                                               ì                                                                       m                                                                               c                                                               h                                               f                                                                               q                                   p                                                                                       f                                   g                                                               q                           h                                                                                               h                                                               m                                                           z                                       h                                           c                                                           k                                           f                               q                           t                                                           p                                                                                                                       f                                               t                                                                                                   n                                   q                                   r                                                                                                       q                                   f                                                                   f                                           g                                                               c                                                                                                               d                                               r                                                                                                       t                                                   m                                                               p                                                   f                                                                       t                                                               l                                                                                       d                                                                                           h                                               c                                                   k                                                                       m                                                                   j                                       c                                               e                                                                                                           k                                               n                                       d                                   q                       r                                                                                           y




                                                                                                                                                s                                                                                   g                                                                       q                               k                                                                   g                                                                                                                                       r                                                                                                                                           d                                                                           o                                                                                                                                   j                                   c                                                                       h                                                                   m                                                                   n                                                       f                                                                   q                                                       p                                                                                                                                       i                                                                                           d                                                                   j                                   f                                                   q                                       d                                                       n                                                                               i                                                                                       d                                                                       o                                                               r                                                                                                               c                                                                       p                                                                       f                                                                           t                                                               j                                                                                       p                                                                       t                                                                                                           i                                                                   d                                                                   o                                                                       r                                                                                                           c                                                   p                                                                               f                                                   d                                                       f                                                           d                                                       n                                       n                                                                           f                                               t                                                                                   f                       g                                               c                                                                                       h                                                   c                                           k                                                       m                                                                   j                                                       c                                                   e                                                                                                   k                                                           j                                           c                                               e                                                                       q                           f                                           t                                                                   j                                               y                                                           j                                           c                                                           ì                                                   m                                                                   q                               j                               c                                                       h                                                                           h                                           c                                                               j                                       w                                                               q                           k                                                           c                                                                                                   t                                                                           l                                                               f                               g                                                           c                                                                                       x                                                   n                           d                                               p




                                                                                                                                                t                                           p                                                                                                                       f                                           g                                                                           c                                                                                                                               g                                                                                   t                                                                                           n                                                   e                                                                                   c                                                   j                                                                                                               t                                                                       l                                                                                                   h                                               m                                                                                                   k                                                                       g                                                                                                                                       k                                                           n                                                   d                                                               q                               r                                                                                                                                                                           d                                                                       p                                                               e                                                                                                               d                                                                   p                                                                           o                                                                                                               t                                                                   f                                       g                                                                   c                                                               j                                                                                           c                                                               p                                                                       f                                           q                                           f                                       o                                                                                       f                                                   g                                               c                                                                                                                                                                                  t                                                   m                                                                   j                                                       f                                                                       e                                           c                                       h                                                       q                               }                                                           p                                                       d                                                   f                                           c                                                               h                                                                                   q                                       p                                                                                                           f                               g                                                               c                                                                                       r                                                                                                               d                                                       p                                                           p                                                               c                                                               j                                                                       i                                                               j                           t                                                           w                                                           q                           e                                                                       c                                                       e                                                                                               l                                       t                                                                           j                                                                                           h                                           c                                                       j                               w                                                               q                           k                                               c                                                                       t                                                           l




                                                                                                                                                h                                   m                                                                       r                                                                                                                   r                                                                                                                   t                                                                                           p                                                                                       h                                                                                                                   d                                                                       p                                                                   e                                                                                                                               k                                                               t                                                                               r                                                                                                                               i                                                                                           n                                           d                                                                           q                                       p                                                                   f                                                                                       z                                                                   o                                                                                                                   û                                                                                               c                                                       e                                                                   c                                                               j                                                   d                                                                       n                                                                           b                                                                                   m                                                                           n                               c                                                                                                       t                                                                   l                                                                                                                                                                                          d                                                                           p                                                                                                                          j                                               m                                                   i                                                       f                                   k                                                       o                                                                                           x                                                                               j                                           t                                                       k                                           c                                           e                                                               m                                                       j                                   c                                                                                           é                                                                   æ                                                                       æ                                                               â                                                                       u                                                   !                                                                                                                                                  "                                                                                                   §                                                                                                                                                                                         ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                                  ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              §                                                                                                                                                                                                                                                                                      




                                                                                                                                        §                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       §                                                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¨                                                                                                                                                                                                                                                                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             §                                                                       §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  §                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d                                                               n                                               m                                                                           c                                                                   ï                                                                                                                  h                                                       f                                       q                                           r                                                                                                               d                                           f                                                   c                                   e                                                                                                                                                                                                                                                                                                                   v                                                       p                                                           f                           c                                               j                       c                                                       h                                       f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      h                                           f                               q                                       r                                                                                                   d                                                           f                                       c                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h                                           f                                   q                               r                                                                                               d                                                                   f                                   c                                                                       e                                                                               |                                                                       t                                                           f                           d                                       n




                                               j       c                       e               q   f           t       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t                                                                       n                                       n                                                           d                                                                               f                                           c                                                                               j                                                   d                                                   n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           n                                           d                                                               q                                       r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b                                                                                       d                                                           f                       c                                                                           í                                                                                                                                                                                                                                                                       Ý                                                                                                                       t                                                               p                                                                   f                                           g                                                           n                                   o                                                                                       x                                                                           d                                                                   o                                                       r                                                                                                   c                                                   p                                                           f                                                                                                                                   x                                                               j                                           q                               p                                                                       k                                           q                                           i                                                               d                                                       n                                                                       &                                                                                                                           v                                           p                                                           f                                       c                                               j                       c                                               h                                       f




n   n   o   û       q   p           d   p                   k                       q   d               n                                                                                                                                                                                                                                                                                                                                                                                                               ä                                                                                           æ                                                                                                               ß                                                               ç                                                                                                                           ~                                                                                                   q                                           h                                                           h                                                               d                                                               p                                                                                                                                   Ý                                                                                                                                                       d                                                                           î                                                               q                                               r                                                                                                           d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       á                                                                           ä                                                                       ä                                                                       y                                   ç                                                                           ä                                                                       å                                                                                               u               æ                                                       æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           é                                       í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                                               â                                                                   å                                                                       ß                                                               u                   è                                                                   ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                                               ä                                                                   é                                                               y                                                           ß                                                               ß                                           å                                                                   u                   ç                                                           å




n   n   o   û       q   p           d   p                   k                       q   d               n                                                                                                                                                                                                                                                                                                                                                                                                               ä                                                                                           æ                                                                                                               ß                                                               â                                                                                                                           ~                                                                                                   q                                           h                                                           h                                                               d                                                               p                                                                                                                                   x                                                                                                   d                                                                           f                                       g                                                               l                                                           q                                       p                                                                   e                                                                       c                                                                           j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   á                                                                                               ß                                                   è                                                                       y                                   ç                                                                                               à                                                   ã                                                                                               u               ã                                                       ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           é                                       í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                                               ã                                                                   è                                                   ã                                                                                   u                                       ß                                               é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               á                                                               ä                                                                   ã                                                               y                                   å                                                                       è                                                           æ                                                                   u                               ß                                               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                                   t                                                                   p                                                       c

                                                                    J                                                                                                                                       P                                                                           O                                                                                                                                       ´                                                                       P                                                                               ¯                                                                                                                                                                                                                                                                                                                                                                                           N                                                                                                                                                                       Q                                                                                                           »                                           L                                                                                               ´                                                                                                                                                                                                                                           P                                                                                                                                                                                                                                                                                                                           Q                                                                       M                                                                                                           M                                       P                                                                                                                                                                                                                                                                                                                                                   P                                                               Q                                                                       ð
                                            ^                                                                                                       Z                                                                                                                                                                               ®                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                           °                                                       ª                                                                                                       ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                                                                                                                                                                                   ª                                                                           °                                                                           ^                                                                                                                                                                                                                       ª                                                                                                                                                                                                                   Y                                                                                                       ª                                                               ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                                   t                                                                               p                                                                           c




                                                                J                                                                                                                                                                                                                               ´                                                               ´                                                               P                                                                       ­                                                                                                       ¯                                                                                                   P                                                                           ´                                                                                                                   L                                                               »                                                                                                                                                                                           ´                                                                           L                                                                                                                                                                               P                                                                               ´                                                                           M                                                                                                                                       ð
                                            _                                                                                                       Z                                                       ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¶                                                                                                                                                                                                                                                                                                                           «




                           J                                           ­                   Q               P       O           ´   P               ¯                                                                                                                                                                                                                                                                                                                       N                                                                                                                                                                                                       Q                                                                                       ð
                                            T                                                                               ®                                                                                                                       `                                                                                               °                                               ª                                                                                                                           ¬




                                                                        J                                                                                                                                                       N                                           '                                                                                                                                                           N                                           ¯                                                                                                                                                                                           M                                                                   N                                           L                                                                           ­                                                                                                                                                                                                                                       ­                                                                                                                                                                                                                                                                                                                   Q                                                           N                                                   Q
                                            \                                                                                                                                                                                                                                                                                                  ®                                                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                                                                                                                                                       \                                                                                                                                                                                                               ª                                                                   °                                           «




                                                                                                                                                ò                                                                                   p                                                                       n                               c                                                                   h                                                               h                                                                                                                           h                                                           i                                                                                           c                                                                   k                                                                               q                               l                                                   q                                                   k                                                               d                                                                       n                                           n                                   o                                                                                                                                       h                                                           c                                                                                   f                                                                                       l                                   t                                                                                   j                                   f                                               g                                                                                                                           q                                           p                                                                                                       x                                                                               d                                                           j                                                               f                                                                                   ß                                                                   ß                                                                                       z                                                                   c                                                                               n                               t                                                                   s                                                                                                               y                                                                       q                                           l                                                                           f                               g                                                                           c                                                                                                                                                          c                                                           z                                                   f                                       t                                                                           j                                           ø               h                                                                       c                                       h                                                       f                               d                                                   f                   c                                                                                           s                                                                                                               c                                                   j                                       c                                                                                           n                                           q                               ì                                                           m                                                               q                               e                                                                   d                                                                   f                               c                                                   e                                                                                                       m                                                           p                                                           e                                               c                                                       j                                                                                                                                                      g                                                               d                                               i                                                                   f                                       c                                                       j                                                                                       é                                                                                           d                                                       h                                                                           t                                                   l                                                               f                           g                                                       c




                                                                                                                                                e                                           d                                                                           f                                   c                                                                                                       t                                                                                       l                                                                                                                       f                                           g                                                                                       q                                               h                                                                                                                   x                                                                       n                                                       d                                                           p                                                                                       y                                                                   f                                                       g                                                                                               c                                                                                                                               w                                                                               d                                                               n                                       m                                                                   c                                                                                                           t                                                                                               l                                                                               f                                       g                                                                   c                                                                                                                       i                                                                       j                                   t                                                                   i                                                                           c                                                           j                                                       f                               o                                                                                                                   f                                               t                                                                                                                   z                                                                           c                                                                                       e                                                                       q                           h                                           f                                   j                                   q                                   z                                                       m                                                                       f                                       c                                                           e                                                                                   t                                               p                                                                                               d                                               k                                                       k                                                           t                                                                           m                                                               p                                                           f                                                                           t                                                                           l                                                                                   d                                               n                                   n                                           t                                                                   s                                                                                       c                                                       e                                                                                               m                                                                   p                                                           h                                   c                                                       k                                               m                                                               j                                           c                                                           e                                                                                                   k                                                   n                                       d                                                               q                                       r                                                                                       h                                                                                   s                                                                                       t                                               m                                               n                               e




                                                                                                                                                z                                           c                                                                                                           á                                                                               æ                                                                           u




                                                                    J                                                                                                                                       M                                                                                                               M                                                               P                                                                                                                                                                                                                   P                                                                           ­                                                                                                   M                                                                                               L                                                                   »                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                                       O                                                                                                                                                   ³                                                                                                                               P                                                                                                                                                                                                       L                                                                                                                                                                                                                                                                                                                           N                                               M                                                                                                                                                                           P                                                       ­                                                                               M                                                                                                                                                                               P                                                       ´                                                                   N                                   L                                                                                   ¯
                                            ]                                                                                                       Z                                                                                                           ª                                                                                                                                                                                       ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                                                                                       ¶                                                                                       ¶                                                                                       °                                                                                                                                                                               ª                                                                                                                                                           °                                                                                                                                               `                                                                                                                                                                                                               ¬                                                                                                           ¬                                                                                                                                                                                                                   ¬                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                x                                                       c                                                                           j                                                                               ú                                                                                                   l                                                                   l                                                           q                                       k                                                                                           q                                               d                                                           n                                                                                       û                                                                               t                                                                               j                                               r                                                                                                                                                                                       ß                                                                       ä                                                                                               ä                                                                                                                                                                                                                                             ß                                               y                                                                               f                                   g                                                                                       c                                                                                                                                                                                                          c                                                           z                                                                               f                                           t                                                               j                                                                                   g                                                               d                                                               h                                                                                                   d                                                                                                                                                                                                                                                                                       ã                                                                                                                                      t                                                                   j                                                                                                                                                                                                                   å                                                                                                          o                                                                       c                                                           d                               j                                                                   d                                                   i                                                       i                                                   n                                   q                                       k                                                               d                                                                   z                                                       n                                       c                                                                                           k                                                           t                                                               r                                                                                           r                                                                                                               q                               f                                   r                                                                                           c                                                           p                                                   f                                                                       i                                                   c                                                   j                                   q                                           t                                                               e                                                                       u




                                                                            J                                                                                                                                               ´                                                               L                                                                           (                                       P                                                                           O                                                                               M                                                           P                                                                               ¯                                                                                                                                                                                                                                                                               L                                                                                       ­                                                                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                   Q                                                                                                                                       L                                                                       Q                                                                                                                                                   ³                                                                                                                   P                                                                                                                                                       ­                                                                                   O                                                                   L                                                                                                                                                                                   P
                                                    `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  [                                                                                                                                                                                                                                                                                                                                                                               ²                                                                               °                                                       «                                                                                                                                       a                                                                                                                                                                                                                       ¶                                                                                                                                                                                                           ª                                                                                                                                                               °                                                                                                                                       V                                                                                                                                                                                                                                                                                           ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            æ                                                               u               æ                                                                           æ




                                                                                                                                                        |                                                               g                                                                           c                                                                                                                                                                                                                                  c                                                                                   z                                                                                       f                                           t                                                                               j                                                               ø                       h                                                                                                   i                                                                           j                                                   t                                                                   {                                           c                                                                                           k                                                                               f                                               c                                                                           e                                                                                                           r                                                                                                               t                                                                                   p                                                                           f                                           g                                                                           n                               o                                                                                                                   e                                                                           q                                               h                                                   i                                                                       t                                                                   h                                                   d                                                           z                                                                       n                                               c                                                                                                   q                                           p                                                                       k                                                                       t                                                               r                                                                                                       c                                                                                   q                       h                                                                                       á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                       ô                                                   v                                       p                                                                                           k                                                               d                                                       n                               k                                                           m                                               n                               d                                               f                                           q                       p                                                                           }                                                                                                   f                       g                                                               q                                       h                                                                                                       d                                                   r                                                                                       t                                                               m                                                   p                                                   f                       y                                                                   d




                                                                                                                                                        e                                           c                                                                           e                                                       m                                                                               k                                                                       f                                                   q                                                       t                                                                                   p                                                                                                                           h                                                                           g                                                               t                                                                                   m                                                                       n                                               e                                                                                                           z                                                                                               c                                                                                                                                   f                                       d                                                                                                                                          c                                                                   p                                                                                                           l                                                   t                                                                                   j                                                                                   f                                       g                                                                       c                                                                                                                               ß                                                   æ                                                               í                                                                                                                                                       |                                                                                                   j                                   m                                                                       h                                                   f                                               c                                                           c                                                                           ø                       h                                                                           l                                                   c                                                       c                                                                           e                                                           c                                                           h                                   k                                                               j                                               q                                           z                                                           c                               e                                                                                           q                               p                                                                                   x                                                                   d                                                           j                                                   d                                                           }                                                           j                                       d                                                                   i                                                               g                                                                                                                                                                                                                           t                                                                           l                                                                       x                                                               d                                                           j                                           f                                                                   ã                                                                                   d                                               z                                                               t                                                               w                                                       c                                                                       u                                                   |                                                                               g                                                                       c                                                                                           |                                                                   j                                       m                                                                   h                                       f                   c                                       c                                                   ø                           h




                                                                                                                                                        l                       c                                                                   c                                                                                           e                                                                               c                                                                       e                                                                                           m                                                                                       k                                                                           f                                               q                                           t                                                                               p                                                                                                                       h                                                   g                                                                               t                                                                       m                                                                                           n                                               e                                                                                                                           z                                                                                           c                                                                                               f                                       d                                                                                                                                  c                                                                           p                                                                                                           t                                                               p                                                                           n                                           o                                                                                                                   t                                                               p                                                               k                                                               c                                                                               u                       õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                                           t                                                                                               p                                                           c




                                                                        J                                                                                                                                                               L                                                                       )                                                                                                                                                   P                                                                                       ³                                                                                           M                                                                       L                                                                                   ´                                                                                                                                                                                                                                                                                                                                       N                                                                                                                                                                                   Q                                                                                               ð
                                            a                                                                                                       `                                                                                                                                                                                                       a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       `                                                                                                   °                                               ª                                                                                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Case 19-80579                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Doc 47                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Filed 12/18/19 Entered 12/18/19 09:03:41                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Document     Page 5 of 8


                                 J                                                                                                                                                                                                                                                           N               Q                                               M                                               ´                                                       N                                       ³                                                                                                                                           M                                       N                                       L                                                                               ­                                                                                                           L                                                                               ­                                                                                                                                                                                                                                                                                                                                                       L                                                                                       ¼                                                                                                                       P                                                           ¯                                                                                                                                                                                                                                                                   P                                                                           ­                                                                                       P                                                               ´                                                                                                                                                                                                                                                                                                                                               ­                                                                                   Q                                   P                                                                   O                                                                                                                               ´                                                   P                                                   ¯                                                                                                                                                                                                                                                                                                                                   N                                                                                                                                                               Q
                 ^                                                                                                                                                                                                   a                                                                                                                                                                                                                                                                                                                                                                               ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                                                                                               °                                                       °                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                                                                                                                                                                                                                                                                                                                                                                                                               ª                                                                           °                                                                                           T                                                                                                                                                                                                                                                                                                                                                               ®                                                                                                                                                                                                                                                                                                           `                                                                                                       °                                   ª                                                                                                       ¬




                                                                                                                                                                                                                                                                                    g                                               t                                                               t                                                           h                                                                   c                                                                                       t                                               p                                                                       n                                   o                                                                                                               t                                                                           p                                                                               c                                                                                                   t                                                                               l                                                                                                               f                                                   g                                                                                   c                                                                                                           l                                               t                                                                           n                                                   n                                               t                                                                               s                                                                                                               q                                                   p                                                                   }                                                                                               ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n                           n                                           t                                                                           s                                                                                                           c                                                                   e                                                                                                                                   }                                                                                               c                                                                   p                                                                               c                                                                       j                                                       d                                                           n                                                                                           m                                                                               p                                                                                           h                                                   c                                                                   k                                                               m                                                                       j                                                   c                                                                               e                                                                                                                   k                                                       n                           d                                                               q                                   r                                                                                                           h                                                               h                                                               g                                                               d                                                                   n                                   n                                                                               p                                                       t                                                                       f                                                                               j                                               c                                                   k                                                   c                                                   q                           w                                                                                   c                                                                                                       d                                                                   p                                                               o                                                                                                   e                                                                               q                                   h                                                           f                                               j                                           q                                               z                                                                           m                                                           f                                           q                                       t                                                       p                                                                           i                                                                   m                                                   j                               h                                               m                                                       d                                           p                                                       f                                           f                           t                                                                           f                               g                                               q                                   h                                                       x                                                               n               d                                                   p                                                           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n                           n                                           t                                                                           s                                                                                                           c                                                                   e                                                                                                                                   }                                                                                               c                                                                   p                                                                               c                                                                       j                                                       d                                                           n                                                                                           m                                                                               p                                                                                           h                                                   c                                                                   k                                                               m                                                                       j                                                   c                                                                               e                                                                                                                   k                                                       n                           d                                                               q                                   r                                                                                                           h                                                               h                                                               g                                                               d                                                                   n                                   n                                                                               z                                                       c                                                                                                   i                                                                   d                                                           q                                   e                                                                                       q                           p                                                                                                                           l                                       m                                                                           n                                       n                                                                           i                                                           m                                                                                   j                                           h                                                               m                                                                           d                                                                   p                                                                           f                                                               f                                               t                                                                                       f                               g                                                       q                               h                                                                       x                                                       n                               d                                               p                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             |                                                                                               g                                                                   c                                                                                                                                                                                                                      c                                                                   z                                                                               f                                                       t                                                                                           j                                                                                                       h                                                               g                                                                   d                                                                   n                                               n                                                                                               i                                                                           d                                                                               o                                                                                                           f                                       g                                                                               c                                                                                                               h                                                       m                                                                               r                                                                                                                                   t                                                                       l                                                                           á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f                       t                                                                                                                           m                                                                   p                                                                                   h                                                   c                                                                               k                                                       m                                                                       j                                               c                                               e                                                                               k                                                       j                                       c                                       e                                                           q                       f                                   t                                                   j                                   h                                                           i                                       m                                                           j                                   h                                       m                                           d                                                   p                                                   f                                               f                                   t                                                                           f                           g                                               q                           h                                                               x                                       n                   d                               p                                               y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s                                                                                                                   g                                                               q                                       k                                                                   g                                                                                                                                   h                                                       g                                                                                       d                                                                                       n                                               n                                                                                                   z                                                                       c                                                                                                                   e                                                                                       q                                                       h                                                       f                                           j                                                       q                                           z                                                                       m                                                                   f                                               c                                                                   e                                                                                                                                       l                                                   q                                   j                               h                                                           f                                                                               f                                   t                                                                                                       i                                                               d                                                               o                                                                                                                   d                                                               n                           n                                                                                   k                                                               n                                               d                                                       q                               r                                                                                           h                                                                                                       n                                   q                                       h                                                               f                               c                                                                   e                                                                                                           q                                       p                                                                                                                           x                                                                                               d                                                               j                                                       d                                                   }                                                                       j                                                   d                                           i                                                           g                                                                                                                                                                                                                      t                                                   l                                                               x                                                           d                                   j                                   f                                                               ç                                                                                   d                                       z                                                       t                                                       w                                       c                                               y                                                           q                           l                                                               d                                                   p                                           o                               y                                       q                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l                                                       m                                                                   n                                       n                                       y                                                                           d                                                                       p                                                                           e                                                                                                                       f                                                           g                                                                                       c                                                                       p                                                                                                                   f                                       t                                                                                                                       i                                                                                           d                                                                   o                                                                                                                   d                                                                   n                                       n                                                                                   t                                                                       f                                                       g                                                                   c                                                                       j                                                               d                                                                       n                           n                                       t                                                           s                                                                                       c                                                               e                                                                                                       }                                                                           c                                                               p                                                       c                                                           j                                               d                                                                   n                                                                   m                                                           p                                                           h                                               c                                                                       k                                                           m                                                                           j                                               c                                                               e                                                                                               k                                                                       n                                       d                                                                               q                                   r                                                                                                                           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             |                                                                                               g                                                                   c                                                                                                           l                                               m                                                                                   p                                                                       e                                                                                   h                                                                                                                           j                                                       c                                                                   r                                                                                                                           d                                                               q                                                   p                                                                                           q                               p                                                                                           }                                                                                                           d                                                                       l                                                   f                               c                                                                               j                                                                                           e                                                                                   q                                   h                                       z                                                                   m                                                                       j                                       h                                           c                                                       r                                                                                                           c                                                           p                                                                               f                                   h                                                                               g                                                                           d                                                           w                                                                   c                                                                                       z                                                           c                                                       c                                                                       p                                                                                                               r                                                                                                           d                                                       e                                                                       c                                                                                                           f                                               t                                                                                                                   d                                                                               n                       n                                                                       t                                                                           f                           g                                                           c                                                   j                                                               k                                               j                               c                                               e                                                           q                       f                                           t                                   j                                   h                                                                   i                                                   j                               t                                                   w                                           q                           e                                                       c                                       e                                                                               l                                   t                                           j                                                                   g                                               c                       j                           c                               q                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             h                                                           g                                                                           d                                                           n                                           n                                                                                   z                                                                                   c                                                                                                   e                                                                                                           q                                               h                                                           f                                                   j                                               q                                       z                                                                                       m                                                                       f                                               c                                                                       e                                                                                                                                       l                                               q                                   j                                                   h                                                   f                                                                                               f                                       t                                                                                                                           i                                                                       d                                               o                                                                                                               d                                                       n                                   n                                                                   k                                                       n                                           d                                                               q                                   r                                                                                                               h                                                                                       n                               q                                           h                                                           f                                       c                                               e                                                                                               q                       p                                                                                                                               x                                                                                   d                                                               j                                               d                                                           }                                                       j                                                   d                                                                       i                                                                                   g                                                                                                                                                                                                                                                      t                                                                               l                                                                       x                                               d                                                               j                               f                                                           ç                                                                                       d                                               z                                                           t                                   w                                                   c                                               y                                                   q                               l                                                               d                               p                                                           o                                           y                                                           q                           p                                                                                   l                               m                                               n                               n                       y                                   d                       p                                               e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                               g                                                                       c                                                           p                                                                                                               f                                               t                                                                                                               i                                                                               d                                                                                               o                                                                                                                       d                                                                   n                                           n                                                                                       t                                                                       f                                               g                                                                                   c                                                                           j                                                                                   d                                                                       n                                       n                                   t                                                                                   s                                                                                                                   c                                                                   e                                                                                                       }                                                               c                                                       p                                                                       c                                                   j                                   d                                                       n                                                                               m                                                                   p                                                                               h                                                   c                                               k                                                           m                                                                           j                                               c                                                   e                                                                                           k                                               n                                               d                                                                   q                                       r                                                                                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~                                                                                       t                                                           p                                                                                   c



        J                                                   P                       O                                               M                   L                       ´                                                                                                                                                                       L                                                                   ­                                                                       M                                               ´                                                                                                               O                                                               M                                           Q                                                                                                                                                                           ­                                                                                   ¯                                                                                                                                                                                                                                                           ­                                                                                               P                                                                                                                                                                                                                                                   N                                                       ´                                                           P                                                                           ¯                                                                                                                                                                                                                                           P                                                                                                                                   Q                                                               P                                                                           Q                                                                   ð
                 ^               ë                                                                   ®                                                                                                   «                                                                       `                                                                                                                                                                                                                                                                                                                                   ª                                                                                                                                                                                                                                                               ª                                                                                                                                                                                                                                                                                       T                                                                                                                                                                                                                                                                                                               ë                                                                               ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ª




         J                   ´                       L                                                   P                       ´                           M                                                                   L                                   »                                                                   M                                                                                                           P                                                                                                                                                                                           Q                               M                                                                                                                                   M                                   P                                                                                       ð
     +                                                                          ¶                                                                                       «                                                                                                                                                                                                       ²                                                                                                                                                                   ^                                                                                                                                                                               ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ò                                                                                                                   i                                                               t                                                                       p                                                                                                                                                               k                                                                   t                                                                                       p                                                                                               l                                                       q                                           j                                               r                                                                                                                               d                                                           f                                                   q                                               t                                                                               p                                                                                           y                                                                                                           d                                                                   n                                       n                                                                                                                               i                                                                       j                                                   t                                                                           i                                                           c                                                       j                                           f                                   o                                                                                                                               t                                                                       l                                                                                                                   f                                       g                                                                           c                                                                                                                   c                                                                   h                                                               f                           d                                                               f                   c                                                                                                                                   h                                                           g                                                                   d                                                                       n                               n                                                                                                   w                                                                           c                                                                   h                                                           f                                                                                                               q                                                       p                                                                                                                                   f                                               g                                                       c                                                                                                                                                                                                      c                                       z                                                           f                       t                                                       j                                                   u                                                       ~                                                               t                                                       f                                   s                                                                           q                   f                               g                                               h                                   f                               d                                               p                                                   e                                               q                           p                                                       }                                                                               f                   g                                   q                       h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i                                                                       j                                                   t                                                                       w                                                                           q                                           h                                                       q                                               t                                                                       p                                                                                               y                                                                                           f                                               g                                                                           c                                                                                                                   |                                                                                           j                                                       m                                                                                       h                                                           f                                                       c                                                               c                                                                                               j                                                   c                                                                       f                                       d                                                                   q                                               p                                                                                   h                                                                           f                                       g                                                       c                                                                                                   j                               q                                   }                                                                       g                                                                       f                                                                           f                                               t                                                                                       d                                                           h                                                       h                                                       c                                                           j                                           f                                                               d                                                                                           k                                                                       n                                   d                                                               q                                               r                                                                                                                                   f                                   t                                                                                                                       d                                                                               p                                                                   o                                                                                                                   d                                                   e                                                                           e                                                       q                                   f                               q                       t                                                                   p                                                   d                                       n                                                           i                                                           j                                   t                                               i                                               c                               j                                               f                       o                                                                                   t                                           l                                                           f                                       g                                       c                                                                       c                                               h                                       f                           d                                               f                           c                                               f                   g                                       d                                       f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                               g                                                                       c                                                                                                                                                                                                              c                                                                       z                                                                       f                                       t                                                                                                           j                                                                                               d                                                                           k                                                               ì                                                                               m                                                                           q                                               j                                                           c                                                                   h                                                                                                       i                                                                       t                                                                           h                                                               f                                                                                      i                                                                               c                                                                       f                                               q                               f                       q                                       t                                                                   p                                                                                                   i                                                       m                                                                   j                                               h                                                           m                                                               d                                                                   p                                                           f                                                                   f                                           t                                                                                                                           ß                                                               ß                                                                   ò                                                                                                                       u                                       Ü                                                                               u                                                                                                                              u                                                               ó                                                                       ß                                                       ã                                                                                       æ                                                                   ç                                                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n                           n                                                                               i                                                                                   j                                               t                                                                           i                                                                       c                                                                                           j                                                           f                                               o                                                                                                                   t                                                                               l                                                                                   f                                                   g                                                                                           c                                                                                                       c                                                                   h                                                           f                                           d                                                           f                                                   c                                                                                                               h                                                   g                                                                                   d                                                           n                       n                                                                           w                                                                   c                                                   h                                               f                                                               q                                               p                                                                                                   f                                       g                                                                           c                                                                                                                                                                                      c                                                                   z                                                               f                                   t                                                       j                                                                           m                                                                           i                                                                       t                                                                               p                                                                                                   e                                                           q                                           h                                                           k                                                               g                                                                                   d                                                               j                                                       }                                                                   c                                                                               u




             x           m                       j                   h                   m                           d                   p                           f                           f                       t                                                                           ß                                                           ß                                                                                       ò                                                                                                                       u                               Ü                                                       u                                                                                                                                      u                                                                       ó                                                                           ß                                                               ã                                                                       ä                                                                           é                                                                               ô                                                                       z                                                                                       õ                                                       y                                                                                   f                                   g                                                                                       c                                                                                                       c                                                                           l                                                       l                                                       c                                                                   k                                                               f                                                                           t                                                                                   l                                                                                                       l                                           d                                                                       q                                   n                               m                                                               j                                       c                                                                                                   f                               t                                                                                           k                                                                       g                                                               c                                                               k                                                                                                                                                                      t                                                                   p                                                                   c                                                                                               t                                                   l                                                                           f                                                   g                                                                   c                                                                                                   d                                                                       z                                                                       t                                                   w                                                                                   c                                                                                                                   z                                                                   t                                                                               î                                                               c                                                       h                                                                                           s                                                                                   q                               n                                   n                                                           z                                           c                                                                                   f                               t                                                                               w                                           c                                           h                                           f                                                           d                                   n                                   n                                       i                                                           j                                   t                                               i                                                   c                                               j                               f                       o                                                                                   t                                           l                                   f               g                                               c




             c       h                   f               d                   f                   c                           q                   p                                   f               g                                               c                                                                                                                                                          c                                                       z                                                               f                                                   t                                                       j                                                               m                                                                       i                                                                       t                                                                               p                                                                                                                   k                                                                   t                                                                       p                                                                                           l                                                               q                                                   j                                               r                                                                                                                           d                                                                           f                                   q                                               t                                                                                   p                                                                                               u




     Î   J                       N           P                           ­                                                                                                   L                               N                               ¯                                                                                                   ­                                                                   O                                                           P                                                                           ð
                                                                                                                \                                   Í                                                                                                                                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~                                                                                                           t                                                                           p                                                                               c




 I       J                                   N                   Q                   O               P                                                                                   ­                                               P                       L                                                                                                                               Q                                                           ð
                 [                                                                                                       °                   °                   ª                                                                                                                                                   ®




                                     J                                                                                                                                                                                       x                                               c                                           j                                                                                       û                                                                       c                                                       e                                                                       c                                       j                                               d                                                           n                                                                                               b                                                                                                   m                                                                           n                                       c                                                                                                                       t                                                                                                   l                                                                                                                                                                                                                      d                                                                           p                                                                                                                                                          j                                                           m                                                                           i                                                                                               f                           k                                                               o                                                                                                                                   x                                                                               j                                                                   t                                                                       k                                                                       c                                               e                                                                   m                                                       j                                               c                                                                                           ã                                                                   æ                                                                                       ß                                                       æ                                                                           ô                                           z                                                           õ                                           y                                                                                   f                                   g                                                                   c                                                                                           |                                                                               j                                                       m                                                                   h                                                           f                                           c                                                                   c                                                                                           h                                                           g                                                                           d                                                                           n                                   n                                                                                               r                                                                                                               d                                                                                                                  c                                                                                           p                                                       t                                                                                               i                                                           d                                       o                                                       r                                                                               c                                   p                                           f                                                                   q                                   p                                                                           d                                                                               e                                               c                                                       p                                       t                                                       r                                                                           q                               p                                               d                       f                       q               t                                               p
                 \




                                                                                                                                                                                                                 t                                           l                                                               n                           c                                                               h                                                   h                                                                                           f                                   g                                               d                                                               p                                                                                                               á                                                                                   ß                                                               å                                                                                           u                           æ                                                                       æ                                                                                                                                               d                                                                       p                                                                                       e                                                                                                                       q                                       h                                                                                                           d                                                                           m                                                                           f                                               g                                                                           t                                                                           j                                               q                                       ý                                                                       c                                                                               e                                                                                                           f                                                   t                                                                                       d                                                       k                                                                   k                                                       m                                                       r                                                                                                           m                                                                   n                                           d                                                                   f                               c                                                                                           l                                           m                                                                               p                                                               e                                                                   h                                                                   l                                   t                                                                                   j                                                                                       k                                                                   j                                           c                                                               e                                                           q                                           f                                           t                                                                   j                                                                   h                                                                                           q                                       p                                                                                                       t                                                                           j                                   e                                                           c                                       j                                                                                   p                                               t                                                       f                                                               f                       t                                                                                   r                                                                   d                                                                                              c                                                                           d                                   p                                                       o                                                                           i                                                       d                                       o                                                   r                                                                               c                                               p                                           f           h                                           t                                                   l




                                                                                                                                                                                                                 n                               c                                       h                                       h                                                                               f                               g                                                                       d                                                                       p                                                                       á                                                                                       ß                                                               å                                                                           u                   æ                                                                               æ                                                                                               u




                                 J                                                                                                                                                                                                                                                       n               n                                                                           h                                               c                                                       k                                                           m                                                                       j                           c                                                           e                                                                                                               k                                                           j                                                   c                                                                           e                                                                       q                                           f                                       t                                                                                   j                                                                       h                                                                                                       h                                                                   g                                                                       d                                                                           n                                   n                                                                                       j                                                               c                                                               f                                                   d                                                           q                                           p                                                                                                           f                                                   g                                                                   c                                                                                                                   n                                       q                                                   c                                               p                                                                   h                                                                                   h                                               c                                                   k                                                       m                                                                       j                                               q                                   p                                                                       }                                                                                               f                                       g                                                                           c                                                               q                                       j                                                                   k                                                   n                                   d                                                   q                                                   r                                                                                                           h                                                                                               m                                                                   p                                                               f                               q                                                   n                                                                           f                                               g                                                                       c                                                                                                                   c                                                       d                                                       j                                                   n                           q                                   c                                               j                                                                   t                                                       l                                                   f                                       g                                                       c                                                                       i                                           d                                               o                                       r                                                                                       c                                           p                                           f                                                           t                                                   l                                                           f                       g                                                   c
                 ]




                                                                                                                                                                                                                 m                                           p                                           e                                                                   c                                                           j                                           n                                           o                                                                       q                           p                                               }                                                                                                               e                                                                       c                                                               z                                                                                   f                                                                           d                                                                   h                                                                                                       e                                                                                                   c                                                                       f                                                   c                                                                   j                                               r                                                                                                                       q                                               p                                                                                   c                                                                       e                                                                                                                       m                                                                       p                                                                           e                                                                               c                                                                           j                                                                                   p                                                                       t                                                       p                                                                                                              z                                                                   d                                                   p                                                                                                                                      j                                               m                                                                   i                                                                       f                                       k                                               o                                                                                                               n                                           d                                                           s                                                                                                               t                                                       j                                                                                               e                                                                   q                                           h                                                           k                                                           g                                                           d                                                                   j                                                   }                                                                       c                                                                                                           m                                                                           p                                                                   e                                                                   c                                                                   j                                                                               ß                                                       ß                                                                   ò                                                                                       u                                   Ü                                                       u                                                                                              u                                       ó                                           ß                                                   ã                                                       ä                                                               à                               u




                                     J                                                                                                                                                                                               Ü                           c                                       k                                                           m                                                                   j                                           c                                                       e                                                                                                       k                                               j                                           c                                                                           e                                                               q                                   f                                               t                                                                           j                                                   h                                                                                               d                                                                           p                                                                                                   e                                                                                                                           n                                           c                                                                   h                                                                       h                                               t                                                                                       j                                                       h                                                                                                           f                               t                                                                                                                   z                                                                           c                                                                                                           i                                                                           d                                                                       q                                               e                                                                                       e                                                               q                                       j                                           c                                               k                                                       f                                   n                                           o                                                                                                           z                                                                           o                                                                                       f                                               g                                                               c                                                                                                                                                                                              c                                               z                                                           f                                                   t                                                                   j                                                                               r                                                                                                                   d                                               o                                                                                                                       k                                                               t                                                                                   p                                                                       f                                       q                                               p                                                           m                                                                           c                                                                                   f                           t                                                                                       h                                           c                                       p                                                           e                                                                               f                       t                                                                               f                       g                                           c                                                                                                                                                          c                                   z                                                       f                           t                                               j                                                           k                                           m                                                       h                                       f                       t                                                       r                                                   d                           j                               o
                 `




                                                                                                                                                                                                                 p                                           t                                           f                                           q                                       k                                               c                                                           h                                                       y                                                                   i                                               d                                                                   o                                                                           r                                                                                                               c                                                                   p                                                                       f                                                                                   k                                                                   t                                                                                                           m                                                                               i                                                                                   t                                                                       p                                                                                       h                                               y                                                                                   d                                                                           p                                                                                       e                                                                                                           q                                           p                                                                   w                                                                                       t                                                                                   q                               k                                                                           c                                                           h                                                                           p                                                                   t                                                                       f                                   s                                                                               q                                       f                                       g                                                                       h                                                   f                                               d                                                       p                                                               e                                                                       q                               p                                                                               }                                                                                           f                       g                                                       c                                                                                                               d                                                           m                                                                               f                                   t                                                                       r                                                                                                       d                                                               f                                           q                                                   k                                                                                           h                                                                       f                                       d                                                   o                                                                                           u




 I   I   J       K                   L                           ­                           Q               M                                               ­                               ¯                                                                           ´                                           ¯                                                                                                                                                                                           ´                                                                       L                                                                                                               N                                   Q                                                           N                                       L                                                                   ­                                                                                   Q                                                                           ±
                                                                                                                         ª                                                                                                               ª                                                                                                                                                                                                                                                                                                                                                                                                      Í




                                                                                                                                                                                                                 ò                                                                       p                                                   e                                                           c                                                       j                                                                               û                                                                               c                                           e                                                                   c                                                                           j                                   d                                                               n                                                                                       b                                                                                                           m                                                                   n                                       c                                                                                                                                           t                                                                           l                                                                                                                                                                                                          d                                                           p                                                                                                                                                                          j                                                       m                                                                           i                                                                           f                                           k                                                                   o                                                                                                                   x                                                                                       j                                               t                                                                               k                                               c                                                           e                                                                   m                                                                   j                               c                                                                                               ã                                                               æ                                                                                       ß                                                               å                                                       ô                                               k                                                           õ                                           y                                                                               p                                                       t                                                           p                                                   h                                                                   f                                       d                                                               p                                                                       e                                                                           d                                                           j                                       e                                                                                                               i                                                                       j                                                           t                                                                   w                                                                                           q                       h                                                   q                                               t                                                   p                                                               h                                                                       r                                                                                   m                                                   h                                               f                                                       z                                                   c                                                                   h                                   c                                           f                                                       l                                       t                                                   j                   f                               g                                                                               z                                               c                                               n                           t                                                   s                                                                               u




                                                                                                                                                                                                                                                                                                                 p                                                                       t                                                       p                                                                           h                                                       f                               d                                       p                                                                       e                                                                           d                                                           j                                               e                                                                                                                           i                                                                               j                                                   t                                                                               w                                                                                               q                                               h                                                                       q                                       t                                                                           p                                                                                                                       q                                                   h                                                                                                                   d                                                                                                                           i                                                                       j                                                   t                                                                           w                                                                               q                                           h                                                       q                                               t                                                                               p                                                                                           p                                                                       t                                                                   f                                                               t                                                           f                                               g                                                                   c                                                               j                                                   s                                                                                       q                                       h                                                   c                                                                                                               q                                   p                                                               k                                           n                                       m                                                                   e                                                                               c                                                               e                                                                                                                       q                               p                                                                                                       f                                                   g                                                                   c                                                                                                                   ,                                                                                                   t                                                                   k                                                       d                                                               n                                                                   x                                                           n                                   d                                               p                                                                                   û                                                               t                                                   j                                       r                                                                                                   t                                                       j                                                                   e                                               c                                   w                                                       q                       d                                               f                           q                           p                                                   }                                                                                   l                           j                                       t                                           r                                                                       q                           f                               u




                                                                                                                                                                                                                                                                                                                                                                                                                               §                                                                                                                                                                                                         ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    §                                                                           §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         §                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                         $                                                                                              
                                                                                                                                                                                                                                         -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¡                                               ¤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             §                                                                                                                                                                                                                                             ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¨                                                                                      ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *         
Case 19-80579                                                                                                                                                                                                                                                                                   Doc 47                                                                                                                                                                                                                                                                                                          Filed 12/18/19 Entered 12/18/19 09:03:41                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Document     Page 6 of 8


                                                I           ©           J                                       N           µ                                   ­                                                                       M                                           ´                   P                               Q
                                                                                            Z                                                                                                           ª                                                   ®




                                                                                        v           l                                   f               g                                   c                                                                                  c                       z                                       f                       t                   j                                       q           h                       j                   c                   i                           j       c                       h                       c                   p                   f       c               e                                   z                   o                               d                   p                                   d                       f               f           t                           j               p                                                   c                                               o                                                       y                                                       f                   g                                                   c                                                                       d                                               f                               f                               t                                                       j                                                       p                                                       c                                               o                                                               r                                                                       m                                                   h                                   f                                               h                                       q                   }                                       p                                           f                   g                               c                           x                       n               d                   p                                           d                   p                       e                                       f           g                       c                                                                      c                   z                   f               t                   j                       r                           d                       o                               z                   m                   f               q           h               p                       t           f




                                                                                        j           c                   ì                               m                               q                   j                       c                               e                               f                       t                                                   h                       q           }                       p                               q           f                   u                   v               l                               f               g                       c                                                      c               z                   f           t                       j                           q               h                           p                       t                       f                               j                           c                                               i                                                       j                               c                                           h                                   c                                       p                                       f                           c                                               e                                                                                                   z                                                                   o                                                                                       d                                                   p                                                               d                                       f                               f                       t                                               j                   p                                       c                                               o                                   y                               f           g                                   c                                                          c                           z                       f                   t                   j                           r                               m                       h                       f                       h               q                       }                   p                               f           g                   c                           x                       n           d                       p                       u                   |               g           c                           x               n           d           p




                                                                                        r                               m                               h                       f                                           z                           c                                   e                   d                                       f                   c                   e                               u




                                                                                                                   o                                                   l                       q                   n                   q           p                       }                                                   f                   g                               q               h                                   e                   t                   k                       m                   r                                       c                       p                   f               y               f       g                           c                                                          c               z                               f       t                   j           y                                   q       l                                               p                                               t                                                       f                                                                   j                           c                                               i                                       j                               c                                   h                                                   c                                               p                                                           f                                           c                                                   e                                                                               z                                   o                                                                                       d                                       p                                                                       d                               f                       f                               t                                   j           p                               c                               o                   y                   t                           j                               f               g                   c                                       d               f               f           t                   j                       p               c                               o                               l           t                           j                           f   g                   c                                                                  c               z                   f       t           j               y               d               n           h       t




                                                                                        k               c                           j               f               q                   l                       q                   c                               h                           f                   g                                           d                       f                               f               g                   c                                       s                               t                       j           e                                   q   p                       }                               d               p                   e                                       t                   j                   e               c                       j                               t                           l                                                       f                               g                                                       c                                                                                   i                                               j                               t                                       w                                               q                               h                                                   q                           t                                                               p                                                                   h                                                                               q                       p                                                                           f                           g                                               q                       h                                                           x                                                   n                           d                               p                                           d                               j           c                               q               e                       c                       p                   f                   q           k               d                   n                               f               t                                       f                   g                   t                   h               c                                       k                   t               p               f                       d                   q       p               c                   e                       q           p                       f           g               c




                                                                                                                   g                           d                           i                                   f                   c                               j                                       ß                               ã                                                                   Ý                                       t           e                           c                   n                                   x                           n                   d                   p                               l               t               j                                       f       g                       c                                                                          d               p                                                          j                                   m                                                   i                                                       f                       k                                               o                                                                                                                                                          t                                                           m                                                           j                                   f                                                                                                           l                           t                                               j                                                                           f                   g                                                   c                                                                                                                                      c                                           p                           f               j           d                                   n                                                          q               h                   f               j                   q       k                   f                                       t               l                                           v               n           n                   q               p                   t                   q           h                   y                           t               f           g                       c                       j                               f       g               d           p                               d               p               o




                                                                                        p                   t                           p                           h                               f                   d                       p                       e                       d                                   j                       e                                               i               j                       t           w                   q                   h               q               t                       p                       h                           q               p           k               n               m                   e                   c               e                                   q           p                               x                           d                       j           f                                               ß                                               ß                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                   *                                                           +                                                           0                                       1                                                       /




E
    ,   ;   0   /   0   0       0       0               0           0           0           0                   0                           0                                       0                                           0                               0                       0                               0                                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                       0                                                       0                                                           0                                                       0                                                   0                                                   0                                               0                                                           0                                                               0                                                                       0                                                                           0                                                       0                                                   0                                           0                                                   0                                                       0                                       0                                           0                                                           0                                   0                               0                           0                               0                   0                       0                           0                                   0                           0                   0                   0                           0                           0                       0                               0                       0                           0                       0                   0                           0                   0                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,                                                       /                                                                                       0                                           8                                                                                                                           0                                                           1                                                                       ;                               2                                                                       (




E
    ,   ;   0   /   0   0       0       0               0           0           0           0                   0                           0                                       0                                           0                               0                       0                               0                                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                       0                                                       0                                                           0                                                       0                                                   0                                                   0                                               0                                                           0                                                               0                                                                       0                                                                           0                                                       0                                                   0                                           0                                                   0                                                       0                                       0                                           0                                                           0                                   0                               0                           0                               0                   0                       0                           0                                   0                           0                   0                   0                           0                           0                       0                               0                       0                           0                       0                   0                           0                   0                       0                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,                                                       /                                                                                       0                                           8                                                   Ä                                       2                                                   )                                       +                                                                           ;                                                                                                                                                               0                                               1                                           ;                               2                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ?
                            9       <       5       9           Ç           5       <           È                               9                           Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                   :                                           5                                                                                                                                                                   )                       6                                                   4                                               ,                                           0                                                               -                                                               Ä                                                                       Á                                                                                                                                                       0                                                                                               0                                           (                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿




E
    ,   ;   0   /   0   0       0       0               0           0           0           0                   0                           0                                       0                                           0                               0                       0                               0                                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                       0                                                       0                                                           0                                                       0                                                   0                                                   0                                               0                                                           0                                                               0                                                                       0                                                                           0                                                       0                                                   0                                           0                                                   0                                                       0                                       0                                           0                                                           0                                   0                               0                           0                               0                   0                       0                           0                                   0                           0                   0                   0                           0                           0                       0                               0                       0                           0                       0                   0                           0                   0                       0                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                   ;                               ;                                       2                                                           (                               +                                               0                                                                                                                                                                           2                                                                   (                                                                                                                                                                               0                                       1                                           ;                               2                                                       (                               4                           :                                   =                           /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿                                                                                   3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )                                   6                                                   4                                                       ,                                           0                                       -                                                       Ä                                                   Á                                                                                                                                                                                           0                                                                                                               0                                   (                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                                                   :                                                   ;                           -                               )                               +                                                       *                                                                       7                                                                                                                               .                                                                                               :                                                       :                                           2                                                       6                                   )                               ,                                           ;                                   0                                           :                               8                                                                                                                                                                                                   Á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <                                       È                                                                           9                                                                           À                                                                                               Á                                                   '                                                                                   -                                       )                               8                                                                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                               2                                                           2                                                       /                                                                                   )                   +                                                   *                                                                   ;                                   2                                                               +                                                                       8                                                                                                                                                                                                                                                           9                                   Ê                                       È                                                               9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ã                                                                               9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                       0                                                       0                                                           0                                                       0                                                   0                                                   0                                               0                                                           0                                                               0                                                                       0                                                                           0                                                       0                                                   0                                           0                                                   0                                                       0                                       0                                           0                                                           0                                   0                               0                           0                               0                   0                       0                           0                                   0                           0                   0                   0                           0                           0                       0                               0                       0                           0                       0                   0                           0                   0                       0                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                   ;                               ;                                       2                                                           (                               +                                               0                                                                                                                               .                                                                                               1                                                                           1                                                                   (                               0                                               :                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                           :                                                       È                                                           Å                                                       =                                                       Ç                                               <                                                           Ê                                                               Æ                                           :                                                                           È                                                               :                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                       0                                                       0                                                           0                                                       0                                                   0                                                   0                                               0                                                           0                                                               0                                                                       0                                                                           0                                                       0                                                   0                                           0                                                   0                                                       0                                       0                                           0                                                           0                                   0                               0                           0                               0                   0                       0                           0                                   0                           0                   0                   0                           0                           0                       0                               0                       0                           0                       0                   0                           0                   0                       0                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                   ;                               ;                                       2                                                           (                               +                                               0                                                                                                                               2                                                                       4                                                                   2                                                                           +                                                       0                                                                                                                                           Â                                                       /                                                                       1                                               0                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                       :                                               ;                                   -                               )                               +                                               *                                                           ,                                   :                                           :                                                   2                                                               6                                                           )                                               ,                                                       ;                           0                                               :                               ;                                                                                                   6                                       2                                                   /                                                                           6                                   ,                       :                       ;                   Á                   +                   0                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                       0                                                       0                                                           0                                                       0                                                   0                                                   0                                               0                                                           0                                                               0                                                                       0                                                                           0                                                       0                                                   0                                           0                                                   0                                                       0                                       0                                           0                                                           0                                   0                               0                           0                               0                   0                       0                           0                                   0                           0                   0                   0                           0                           0                       0                               0                       0                           0                       0                   0                           0                   0                       0                       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                   ;                               ;                                       2                                                           (                               +                                               0                                                                                                                                                                                                               Æ                                       /                                                                                                                       ,                                                   )                       -                                               .                                                                               1                                               1                                           (                           0                                           :                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
  Case 19-80579      Doc 47     Filed 12/18/19 Entered 12/18/19 09:03:41           Desc Main
                                  Document     Page 7 of 8


                                 CERTIFICATE OF SERVICE

        I, April Bryan-Phillips, Bankruptcy Assistant for Ostling & Associates, do hereby certify
that a copy of the Second Amended Plan was mailed to the following individuals on the 18th day
of December, 2019, by enclosing the same in an envelope addressed to such person(s) at their
business address, as disclosed by the pleadings of record herein, with postage fully prepaid, and
by depositing said envelope in a United States Post Office mail box in Bloomington, Illinois:

                                                    /s/ April Bryan-Phillips

Kyle and Laura Sauter                               CIRA
1731 W. Geneva                                      PO Box 775424
Peoria, IL 61615                                    Chicago, IL 60677

Alltran Financial                                   Citibank/Costco
PO Box 610                                          PO Box 6004
Sauk Rapids, MN 56379                               Sioux Falls, SD 57117

Ally Financial                                      Convergent
PO Box 380902                                       PO Box 9004
Minneapolis, MN 55438                               Renton, WA 98057

Associated Anesthesiologist                         Convergent Healthcare
PO Box 989                                          P.O. Box 6209
Peoria, IL 61653                                    Dept. 0102
                                                    Champaign, IL 61826
Blitt & Gaines
661 Glenn Ave.                                      Credit One
Wheeling, IL 60090                                  PO Box 98872
                                                    Las Vegas, NV 89193
Capital Management Service
698 1/2 South Ogden                                 Discover
Buffalo, NY 14206                                   PO Box 6103
                                                    Carol Stream, IL 60197
Capital One Bank
PO Box 6492                                         Firstsource Advantage
Carol Stream, IL 60197                              PO Box 628
                                                    Buffalo, NY 14240
Cavalry
PO Box 520                                          Flagstar Bank
Valhalla, NY 10595                                  5151 Corporate Drive
                                                    Troy, MI 48098
Center for Health Ambulatory Surgery Cnt
8800 State Route 91
Peoria, IL 61615
  Case 19-80579        Doc 47   Filed 12/18/19 Entered 12/18/19 09:03:41        Desc Main
                                  Document     Page 8 of 8


GSB                                             Attn: Case No. 19SC80
PO Box 641579                                   324 Main Street Room G-22
Omaha, NE 68164                                 Peoria, IL 61602

IGI                                             Peoria MSP Self Pay
1001 Main Street Ste 500A                       7687 Solution Center
Peoria, IL 61606                                Chicago, IL 60677

IHMVCU                                          Portfolio Recovery
P.O. Box 1010                                   PO Box 12914
Moline, IL 61266                                Norfolk, VA 23541

Just Kids Dentistry                             PTPG
1320 W Northmoor Rd Ste. A                      PO Box 60070
Peoria, IL 61614                                North Charleston, SC 29419

Kaplan Higher Education Corporation             Specialist in Medical Imaging
6301 Kaplan University Ave                      PO Box 3272
Fort Lauderdale, FL 33309                       Indianapolis, IN 46206

LVNV Funding                                    State Collection
PO Box 10497                                    2509 S. Stoughton Rd.
Greenville, SC 29603                            Madison, WI 53716

Mandarich Law Group                             Synchrony Bank
420 N. Wabash Ave. Ste 400                      PO Box 960061
Chicago, IL 60611                               Orlando, FL 32896

Midwest Orthopaedic Center                      T-H Professional
PO Box 843732                                   P.O. Box 10166
Kansas City, MO 64184                           Peoria, IL 61612

Navient                                         Unity Point Health
PO Box 740351                                   PO Box 809284
Atlanta, GA 30374                               Chicago, IL 60680

OSF                                             Van Ru Credit Corp.
PO Box 91011                                    4839 N. Elston Ave.
Chicago, IL 60680                               Chicago, IL 60630

OSF                                             Notice of the pleading was electronically
7978 Solution Center                            mailed to the following individuals:
Chicago, IL 60677
                                                Marsha Combs-Skinner, Trustee
Peoria County Circuit Clerk                     United States Trustee
